Exhibit 10.9

OFFICE LEASE AGREEMENT

BETWEEN

CENTREPORT TRINITY, LTD.

AS LANDLORD

AND

RADIANT SYSTEMS, INC.

AS TENANT

DATED

September 16, 2005

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.      Definitions and Basic Provisions

   1

2.      Lease Grant

   1

3.      Tender of Possession

   1

4.      Rent

   2

5.      Delinquent Payment; Handling Charges

   3

6.      Security Deposit

   3

7.      Services; Utilities; Common Areas

   4

(a)    Services

   4

(b)    Use of Electrical Services by Tenant

   5

(c)    Common Areas

   5

(d)    Electricity Costs

   6

8.      Alterations; Repairs; Maintenance; Signs

   7

(a)    Alterations

   7

(b)    Repairs; Maintenance

   8

(i)     By Landlord

   8

(ii)    By Tenant

   9

(iii)  Performance of Work

   10

(c)    Mechanic’s Liens

   11

(d)    Signs

   11

9.      Use

   12

10.    Assignment and Subletting

   13

(a)    Transfers

   13

(b)    Consent Standards

   13

(c)    Request for Consent

   14

(d)    Conditions to Consent

   14

(e)    Attornment by Subtenants

   14

(f)     Cancellation

   15

(g)    Additional Compensation

   15

(h)    Permitted Transfers

   15

11.    Insurance; Waivers; Subrogation; Indemnity

   16

(a)    Tenant’s Insurance

   16

(b)    Landlord’s Insurance

   17

(c)    No Subrogation

   18

(d)    Indemnity

   18

12.    Subordination; Attornment; Notice to Landlord’s Mortgagee

   18

(a)    Subordination

   18

(b)    Attornment

   19

(c)    Notice to Landlord’s Mortgagee

   19

(d)    Landlord’s Mortgagee’s Protection Provisions

   19

13.    Rules and Regulations

   19

14.    Condemnation

   20

(a)    Total Taking

   20

(b)    Partial Taking - Tenant’s Rights

   20

(c)    Partial Taking - Landlord’s Rights

   20

(d)    Award

   20

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   i   



--------------------------------------------------------------------------------

15. Fire or Other Casualty

   21

(a)    Repair Estimate

   21

(b)    Tenant’s Rights

   21

(c)    Landlord’s Rights

   21

(d)    Repair Obligation

   21

(e)    Abatement of Rent

   22

16.    Personal Property Taxes

   22

17.    Events of Default

   22

(a)    Payment Default

   22

(b)    Abandonment

   22

(c)    Estoppel/Financial Statement/Commencement Date Letter

   22

(d)    Insurance

   22

(e)    Mechanic’s Liens

   23

(f)     Other Defaults

   23

(g)    Insolvency

   23

18.    Remedies

   23

(a)    Termination of Lease

   23

(b)    Termination of Possession

   23

(c)    Perform Acts on Behalf of Tenant

   24

(d)    Alteration of Locks

   24

19.    Payment by Tenant; Non-Waiver; Cumulative Remedies

   24

(a)    Payment by Tenant

   24

(b)    No Waiver

   25

(c)    Cumulative Remedies

   25

20.    Landlord’s Lien

   25

21.    Surrender of Premises

   25

22.    Holding Over

   26

23.    Certain Rights Reserved by Landlord

   26

(a)    Building Operations

   26

(b)    Security

   26

(c)    Repairs and Maintenance

   27

(d)    Prospective Purchasers and Lenders

   27

(e)    Prospective Tenants

   27

24.    Substitution Space

   27

25.    Hazardous Materials

   27

26.    Miscellaneous

   29

(a)    Landlord Transfer

   29

(b)    Landlord’s Liability

   29

(c)    Force Majeure

   29

(d)    Brokerage

   30

(e)    Estoppel Certificates

   30

(f)     Notices

   30

(g)    Separability

   30

(h)    Amendments; Binding Effect

   30

(i)     Quiet Enjoyment

   31

(j)     No Merger

   31

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   ii   



--------------------------------------------------------------------------------

(k)    No Offer

   31

(l)     Entire Agreement

   31

(m)   Waiver of Jury Trial

   31

(n)    Governing Law

   31

(o)    Recording

   31

(p)    Joint and Several Liability

   31

(q)    Financial Reports

   32

(r)     Landlord’s Fees

   32

(s)    Telecommunications

   32

(t)     Representations and Warranties.

   33

(u)    Confidentiality

   33

(v)    Authority

   33

(w)   List of Exhibits

   33

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   iii   



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

This Basic Lease Information is attached to and incorporated by reference to an
Office Lease Agreement between Landlord and Tenant, as defined below.

 

Lease Date:

   September 16, 2005

Landlord:

  

CENTREPORT TRINITY, LTD., a Texas limited partnership

Tenant:

  

RADIANT SYSTEMS, INC., a Georgia corporation

Premises:

   Approximately 68,511 rentable square feet, in the building commonly known as
CentrePort Office Center Building B, and whose street address is 14770 Trinity,
Ft. Worth, Texas 76155 (the “Building”). The Premises are outlined on the plan
attached to the Lease as Exhibit A, and consists of two areas, one containing
approximately 60,000 rentable square feet (the “Initial Premises”), and one
containing approximately 8,511 rentable square feet (the “Must Take Space”). The
land on which the Building is located (the “Land”) is described on Exhibit B.
The term “Project” shall collectively refer to the Building, the Land and the
driveways, parking facilities, and similar improvements and easements associated
with the foregoing or the operation thereof, including without limitation the
Common Areas (as defined in Section 7(c)). The term “Complex” shall collectively
refer to the Building and any other buildings which comprise a multi-building
Complex owned by Landlord, if applicable.

Term:

   Approximately one hundred twenty-six (126) months, commencing on the Initial
Premises Commencement Date and ending at 5:00 p.m. local time on the last day of
the 126th full calendar month following the Initial Premises Commencement Date,
subject to adjustment and earlier termination as provided in the Lease. Initial
Premises Commencement Date:    The earliest of: (a) the date on which Tenant
occupies any portion of the Premises and begins conducting business therein; or
(b) the first business day of the week following the date on which the Work (as
defined in Exhibit D hereto) in the Premises is Substantially Completed (as
defined in Exhibit D hereto) (or would have been Substantially Completed but for
the occurrence of any Tenant Delay Days (as defined in Exhibit D hereto), but in
no event earlier than January 1, 2006. Must Take Space Commencement Date:   

The first day of the twenty-fifth (25th) month of the Lease Term.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   -1-   



--------------------------------------------------------------------------------

Base Rent:

   Base Rent shall be the following amounts for the following periods of time:

 

Lease Month

   Annual Base Rent
Rate Per Rentable
Square Foot    Monthly Base Rent

1 – 6

   $ 0.00    $ 0.00

7-24

   $ 16.06    $ 80,300.00

25-66

   $ 16.06    $ 91,690.55

67-126

   $ 17.26    $ 98,541.65

 

   As used herein, the term “Lease Month” shall mean each calendar month during
the Term (and if the Initial Premises Commencement Date does not occur on the
first (1st) day of a calendar month, the period from the Initial Premises
Commencement Date to the first (1st) day of the next calendar month shall be
included in the first (1st) Lease Month for purposes of determining the duration
of the Term and the monthly Base Rent rate applicable for such partial month).
Security Deposit:    $91,690.55, which may be in the form of cash or letter of
credit in accordance with Section 6. Rent:    Base Rent, Additional Rent, Taxes,
and Insurance (each as defined in Exhibit C hereto), and all other sums that
Tenant may owe to Landlord or otherwise be required to pay under the Lease.
Permitted Use:    The operation of a call center including training, together
with associated office and storage uses, and for no other purpose whatsoever.
Notwithstanding the foregoing, any general office use shall also be considered a
Permitted Use. Tenant’s Proportionate Share:    The percentage obtained by
dividing (a) the number of rentable square feet in the Premises as stated above
by (b) the rentable square feet in the Building or Complex, as applicable, with
respect to the charge being prorated at the time a respective charge was
incurred. Landlord shall, upon the written request of Tenant received prior to
the Initial Premises Commencement Date, cause the rentable square footage of the
Premises to be verified by an architect selected by Landlord and approved by
Tenant (which approval shall not be unreasonably withheld or delayed) in
accordance with building standard methods of measurement. For purposes of such
measurement, any partitions will be

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   -2-   



--------------------------------------------------------------------------------

   measured from center wall or the exterior of brick, as the case may be, to
center wall or the exterior of brick, as the case may be. If such measurement
results in a change in the rentable square footage of the Premises, the Base
Rent, Additional Rent, Taxes, Insurance, Tenant’s Proportionate Share, and any
other matters affected by the rentable square footage of the Premises shall be
adjusted accordingly. If there is a change in the rentable square footage of the
Premises, Tenant shall within fifteen (15) days after Landlord’s written
request, execute and return a lease amendment effective as of the Initial
Premises Commencement Date, confirming the necessary adjustments. Landlord
agrees to pay one-half of the cost of such remeasurement not to exceed $750.00,
and Tenant shall be responsible for the remainder of such costs of
remeasurement.

Initial Liability

Insurance Amount:

  

$3,000,000

Broker/Agent:   

For Tenant: Cushman & Wakefield of Texas, Inc.

  

For Landlord: GVA Cawley Realty Services

Tenant’s Address:   

Prior to Initial Commencement Date:

RADIANT SYSTEMS, INC.

3925 Brookside Parkway

Alpharetta, GA 30022

Attention: Jamie Graves, Esq.

Telephone: 800-229-0991

Telecopy: 770-576-6000

  

Following Initial Commencement Date:

RADIANT SYSTEMS, INC.

3925 Brookside Parkway

Alpharetta, GA 30022

Attention: Jamie Graves, Esq.

Telephone: 800-229-0991

Telecopy: 770-576-6000

     

RADIANT SYSTEMS, INC.

14770 Trinity Blvd.

Ft. Worth, TX 76155

Attention: Manager

     

With a copy to:

SMITH, GAMBRELL & RUSSELL, LLP

Suite 3100, Promenade II

1230 Peachtree Street, N.E.

Atlanta, Georgia 30309-3592

Attention: Richard G. Greenstein

Telephone: (404) 815-3623

Telecopy: (404) 815-3509

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   -3-   



--------------------------------------------------------------------------------

Landlord’s Address:   

For all Notices:

GVA Cawley Realty Services

14785 Preston Road, Suite 850

Dallas, TX 75254

Attention: Property Manager

Telephone: 972-759-7800

Telecopy: 972-759-7801

  

With a copies to:

CENTREPORT TRINITY, LTD.

Attn: Asset Manager

Invesco Real Estate

500 Three Galleria Tower

13155 Noel Road

Dallas, Texas 75240

Phone No.: 972-715-7400

Facsimile No.: 972-715-7474

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

LANDLORD:     CENTREPORT TRINITY, LTD.,    

a Texas limited partnership

     

By:

 

CARDINAL CENTREPORT, LLC,

     

a Texas limited liability company,

     

its General Partner

     

By:

 

INVESCO, INC.,

       

a Delaware corporation

       

its Manager

       

By:

 

INVESCO REAL ESTATE

         

DIVISION

         

By:

 

/s/ Kevin Johnson

         

Name:

 

Kevin Johnson

         

Title:

 

Vice President

 

TENANT:

  RADIANT SYSTEMS, INC.,  

a Georgia corporation

   

By:

 

/s/ Mark Haidet

 

Name:

 

Mark Haidet

 

Title:

 

Chief Financial Officer

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   -4-   



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

This Office Lease Agreement (this “Lease”) is entered into as of September 16,
2005, between CENTREPORT TRINITY, LTD., a Texas limited partnership
(“Landlord”), and RADIANT SYSTEMS, INC., a Georgia corporation (“Tenant”).

1. Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) executed by
Landlord and Tenant contemporaneously herewith are incorporated herein by
reference for all purposes. Additionally, the following terms shall have the
following meanings when used in this Lease: “Affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question; “Building’s Structure” means the Building’s exterior walls, roof,
elevator shafts (if any), footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Premises’ and Building’s HVAC,
life-safety, plumbing, electrical, and mechanical systems; “Business Day(s)”
means Monday through Friday of each week, exclusive of Holidays; “Holidays”
means New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, Christmas Day, and any other nationally or regionally recognized holiday;
“including” means including, without limitation; “Laws” means all federal,
state, and local laws, ordinances, rules and regulations, all court orders,
governmental directives, and governmental orders and all interpretations of the
foregoing, and all restrictive covenants affecting the Project, and “Law” shall
mean any of the foregoing; “Normal Business Hours” means 7:00 a.m. until 7:00
p.m., on Business Days, and 8:00 a.m. until 2:00 p.m. on Saturdays, exclusive of
Holidays; “Tenant’s Off-Premises Equipment” means any of Tenant’s equipment or
other property that may be located on or about the Project (other than inside
the Premises); and “Tenant Party” means any of the following persons: Tenant;
any assignees claiming by, through, or under Tenant; any subtenants claiming by,
through, or under Tenant; and any of their respective agents, contractors,
employees, and invitees.

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises (as defined in the Basic Lease
Information).

3. Tender of Possession. Landlord and Tenant presently anticipate that
possession of the Initial Premises will be tendered to Tenant in the condition
required by this Lease on or about January 1, 2006 (the “Estimated Delivery
Date”). If Landlord is unable to tender possession of the Initial Premises in
such condition to Tenant by the Estimated Delivery Date, then: (a) the validity
of this Lease shall not be affected or impaired thereby; (b) Landlord shall not
be in default hereunder or be liable for damages therefor; and (c) Tenant shall
accept possession of the Initial Premises when Landlord tenders possession
thereof to Tenant. Notwithstanding the foregoing, in the event Landlord fails to
deliver possession of the Initial Premises in the condition required by this
Lease on or before to June 30, 2006 (the “Delivery Date Deadline”), then Tenant
shall have the right to terminate this Lease at any time within the thirty
(30) day period following such Delivery Date Deadline by providing written
notice of such election to Landlord. Notwithstanding the foregoing, the Delivery
Date Deadline shall be extended one day for each Tenant Delay Day (as defined in
Exhibit D). Further notwithstanding the foregoing, Tenant may have access to the
Premises one hundred twenty (120) days prior to

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   1   



--------------------------------------------------------------------------------

the Initial Premises Commencement Date for purposes of installing furniture,
fixtures and equipment; provided, however, if Tenant interferes with Landlord’s
performance of the Work (as defined in Exhibit D), then each such day of delay
shall be a Tenant Delay Day. Landlord agrees to advise Tenant in writing
approximately fifteen (15) days prior to the date Landlord believes it will
tender possession of the Initial Premises to Tenant in the condition required
hereunder. Tenant acknowledges that tenant improvement work shall be performed
on the entire Premises at the commencement of the Lease Term, but that it shall
have no right to occupy the Must Take Space until the Must Take Space
Commencement Date. If Tenant occupies the Must Take Space prior to such date, it
shall be obligated to pay Base Rent and all other amounts due under the Lease
for such period of occupancy. By occupying any portion of the Premises, Tenant
shall be deemed to have accepted the Premises in their condition as of the date
of such occupancy, subject to latent defects, if any, for which notice is given
to Landlord within six (6) months of the applicable Commencement Date, and the
performance of punch-list items that remain to be performed by Landlord, if any.
Prior to occupying any portion of the Premises, Tenant shall execute and deliver
to Landlord a letter substantially in the form of Exhibit F hereto confirming:
(1) the Initial Premises Commencement Date and Must Take Space Commencement Date
(each as defined in the Basic Lease Information) and the expiration date of the
initial Term (as defined in the Basic Lease Information); (2) that Tenant has
accepted the Premises subject to latent defects, if any, for which notice is
given to Landlord within six (6) months of the applicable Commencement Date; and
(3) that Landlord has performed all of its obligations with respect to the
Premises (except for punch-list items specified in such letter); however, the
failure of the parties to execute such letter shall not defer the Initial
Premises Commencement Date or otherwise invalidate this Lease. Tenant’s failure
to execute such document within ten (10) days of receipt thereof from Landlord
shall be deemed Tenant’s agreement to the contents of such document. Occupancy
of any portion of the Premises by Tenant prior to the Initial Premises
Commencement Date shall be subject to all of the provisions of this Lease
excepting only those requiring the payment of Rent.

4. Rent. Tenant shall timely pay to Landlord Rent (as defined in the Basic Lease
Information), including the amounts set forth in Exhibit C hereto, without
notice, demand, deduction or set-off (except as otherwise expressly provided
herein), by good and sufficient check drawn on a national banking association at
Landlord’s address provided for in this Lease or as otherwise specified by
Landlord and shall be accompanied by all applicable state and local sales or use
taxes. The obligations of Tenant to pay Base Rent (as defined in the Basic Lease
Information) and other sums to Landlord and the obligations of Landlord under
this Lease are independent obligations. Base Rent, adjusted as herein provided,
shall be payable monthly in advance. The first (1st) monthly installment of Base
Rent shall be payable contemporaneously with the execution of this Lease;
thereafter, Base Rent shall be payable on the first (1st) day of each month
beginning on the first (1st) day of the eighth (8th) full calendar month of the
Term. The monthly Base Rent for any partial month at the beginning of the Term
shall equal the product of 1/365 (or in the event of a leap year, 1/366) of the
annual Base Rent in effect during the partial month and the number of days in
the partial month, and shall be due on the Initial Premises Commencement Date.
Payments of Base Rent for any fractional calendar month at the end of the Term
shall be similarly prorated. Tenant shall pay Additional Rent, Taxes and
Insurance (each as defined in Exhibit C) at the same time and in the same manner
as Base Rent.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   2   



--------------------------------------------------------------------------------

5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from that date which is thirty (30) days
following the date due until paid at the lesser of fifteen percent (15%) per
annum or the maximum lawful rate of interest (such lesser amount is referred to
herein as the “Default Rate”); additionally, as to all payments due hereunder
which are not made within five (5) days of their due date, Landlord, in addition
to all other rights and remedies available to it, may charge Tenant a fee equal
to five percent (5%) of the delinquent payment to reimburse Landlord for its
cost and inconvenience incurred as a consequence of Tenant’s delinquency. In no
event, however, shall the charges permitted under this Section 5 or elsewhere in
this Lease, to the extent they are considered to be interest under applicable
Law, exceed the maximum lawful rate of interest. Notwithstanding the foregoing;
(i) the late fee referenced above shall not be charged with respect to the first
occurrence (but not any subsequent occurrence) during any twelve-month period
that Tenant fails to make payment when due, until five (5) days after Landlord
delivers written notice of such delinquency to Tenant; and (ii) the interest
referenced above shall not be charged with respect to the first occurrence (but
may be charged for any subsequent occurrence) during any twelve-month period
that Tenant fails to make payment when due, until five (5) days after Landlord
delivers written notice of such delinquency to Tenant.

6. Security Deposit. Contemporaneously with the execution of this Lease, Tenant
shall pay to Landlord the Security Deposit (as defined in the Basic Lease
Information), which shall be held by Landlord to secure Tenant’s performance of
its obligations under this Lease. The Security Deposit is not an advance payment
of Rent or a measure or limit of Landlord’s damages upon an Event of Default (as
defined in Section 17). Landlord may at Landlord’s discretion, from time to time
following an Event of Default and without prejudice to any other remedy, use all
or a part of the Security Deposit to perform any obligation Tenant fails to
perform hereunder or in connection with Landlord’s remedies under this Lease.
Following any such application of the Security Deposit, Tenant shall pay to
Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. Subject to the requirements of, and conditions
imposed by, Laws applicable to security deposits under commercial leases,
Landlord shall, within the time required by applicable Law (but in any event
within thirty (30) days following the expiration or earlier termination of this
Lease), return to Tenant the portion of the Security Deposit remaining after
deducting all damages, charges and other amounts permitted by Law. Landlord and
Tenant agree that such deductions shall include, without limitation, all damages
and losses that Landlord has suffered or that Landlord reasonably estimates that
it will suffer as a result of any breach of this Lease by Tenant. Unless
required otherwise by applicable Law, the Security Deposit may be commingled
with other funds, and no interest shall be paid thereon. If Landlord transfers
its interest in the Premises, Landlord shall assign the Security Deposit to the
transferee and, upon such transfer (and the delivery to Tenant of an
acknowledgement of the transferee’s responsibility for the Security Deposit),
Landlord thereafter shall have no further liability for the return of the
Security Deposit. In lieu of a cash Security Deposit, Tenant may deliver to
Landlord within ten (10) days after the date of execution of the Lease an
irrevocable, unconditional letter of credit in the amount of $91,960.55 (the
“Letter of Credit”). The Letter of Credit shall be addressed to Landlord, issued
in a form and substance similar to that attached hereto as Exhibit M and by a
national financial institution approved by Landlord, in Landlord’s reasonable
discretion, shall be freely transferable without fee payable by the beneficiary
thereof, shall permit partial draws, shall have a one-year term with automatic
one-year renewals and an expiration date falling no sooner than thirty (30) days
after

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   3   



--------------------------------------------------------------------------------

the expiration of the Lease Term. In the event Tenant fails to renew the Letter
of Credit as required hereunder, Landlord shall have the right to draw down the
entire amount of such Letter of Credit and hold such amount as the Security
Deposit hereunder. Tenant agrees that upon any occurrence of any other Event of
Default by Tenant under the terms and provisions of this Lease, Landlord shall
have the right to receive payment under any Letter of Credit of such portion of
the Letter of Credit as Landlord reasonably estimates is necessary to effectuate
a cure of the subject Event of Default. Any such amounts received by Landlord
shall be held by Landlord and applied in accordance with this Lease in the same
manner as a Security Deposit. Landlord shall at all times during the Term, hold
a letter of credit in the amounts described above.

Notwithstanding the foregoing, subject to the Conditions (defined below), if
Tenant waives its Termination Option set forth in Exhibit K, then at the
expiration of the ninetieth (90th) month of the Lease Term (the “Release Date”)
Landlord shall return one-half of the Security Deposit to Tenant (or Tenant may
reduce the amount of the Letter of Credit to $46,000.00, if the Security Deposit
is held in the form of a Letter of Credit). Such return or reduction is
conditioned upon the following: (i) not more than one (1) written notice of
Tenant’s failure to pay any monetary amounts under the Lease when due shall have
been sent by Landlord in any twenty-four (24) month period of the Lease Term;
and (ii) on the Release Date Tenant shall not be in default under the Lease
(collectively, the “Conditions”).

 

  7. Services; Utilities; Common Areas.

(a) Services. Subject to the provisions of this Lease, following the Initial
Premises Commencement Date, Landlord agrees to furnish Tenant, for the portion
of the Premises which are then occupied by Tenant, the following services:
(i) cold water at those points of supply provided as a part of Building Standard
improvements (provided that Tenant acknowledges that Tenant shall be solely
responsible for installing within the Premises all plumbing facilities, fixtures
and equipment required to service any kitchen, restroom or other area within the
Premises, and that Landlord shall have no responsibility in connection
therewith); (ii) routine maintenance and electric lighting service for all
Common Areas in the manner and to the extent deemed by Landlord in its
reasonable discretion to be standard for comparable properties in the CentrePort
submarket of the Dallas/Ft. Worth, Texas area (for purposes of this Lease, each
reference to “comparable properties” in the Lease shall use the conditions in
effect on the Commencement Date for comparison); (iii) janitorial service, on
weekdays, other than Holidays, in accordance with Exhibit N; provided, however,
if Tenant’s floor covering or other improvements require special treatment,
Tenant shall pay the additional cleaning cost attributable thereto as rent upon
presentation of a statement therefor by Landlord; (iv) subject to the provisions
of Section 7(b) hereof, facilities to provide electric current not to exceed six
(6) watts per square foot of useable area; and (v) Building Standard fluorescent
bulb and ballast replacement in the Premises and fluorescent and candescent bulb
and ballast replacement in the Common Areas. Tenant acknowledges that Landlord
shall not be required to provide electric current to or for the benefit of
Tenant in connection with the Premises, and that Tenant shall be responsible for
contracting directly with the applicable utility company for electrical service
to the Premises and for paying all costs and expenses arising in connection
therewith, as set forth in Section 7(d). Notwithstanding any other provision
contained herein to the contrary, Landlord acknowledges and agrees that all
services provided by Landlord to Tenant shall be provided to a standard at least
comparable to such services as are provided at other comparable buildings in the

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   4   



--------------------------------------------------------------------------------

CentrePort submarket of Dallas/Ft. Worth, Texas. Notwithstanding the foregoing,
if: (i) utility service is interrupted because of the acts of Landlord, its
employees, agents or contractors; (ii) Tenant notifies Landlord of such
interruption in writing (the “Interruption Notice”); (iii) such interruption
does not arise in whole or in part as a result of an act or omission of a Tenant
Party; (iv) such interruption is not caused by a fire or other casualty; (v) the
repair or restoration of such service is reasonably within the control of
Landlord; and (vi) as a result of such interruption, the Premises or a material
portion thereof, is rendered untenantable (meaning that Tenant is unable to use
the Premises in the normal course of it business) and Tenant in fact ceases to
use the Premises, or material portion thereof, then, Tenant’s sole remedy for
such interruption shall be as follows: on the fifth (5th) consecutive Business
Day following the later to occur of the date the Premises (or material portion
thereof) becomes untenantable, the date Tenant ceases to use such space and the
date Tenant provides Landlord with an Interruption Notice, the Rent payable
hereunder shall be abated on a per diem basis for each day after such five
(5) Business Day period based upon the percentage of the Premises so rendered
untenantable and not used by Tenant, and such abatement shall continue until the
date the Premises become tenantable again.

(b) Use of Electrical Services by Tenant. Tenant’s electrical equipment and
overhead lighting shall be restricted to that equipment which individually and
collectively does not have a rated capacity greater than equipment and lighting
normally utilized in general office use, as determined by Landlord, which in no
event shall exceed a collective average of six (6) watts per square foot of area
within the Premises. If Landlord should determine that Tenant’s consumption of
electrical services exceeds the limitations set forth in the preceding sentence,
or exceeds the capacity of existing wiring, risers or feeders to the Building,
then Landlord shall be entitled, in its reasonable discretion, to either
(a) require Tenant to terminate any excess usage and, in such event, Tenant
shall, at its sole cost and expense, remove any equipment and/or lighting
necessary to achieve compliance within ten (10) days after receiving notice from
Landlord, or (b) Landlord may, at Landlord’s option, and at Tenant’s sole cost
and expense, upgrade the electrical service to the Premises to accommodate such
excess demand.

(c) Common Areas. The term “Common Area” is defined for all purposes of this
Lease as that part of the Project and/or Complex intended for the common use of
all tenants, including among other facilities (as such may be applicable to the
Complex), the lobby of the Building, elevator lobbies (if any), parking areas,
private streets and alleys, landscaping, curbs, loading areas, sidewalks, malls
and promenades (enclosed or otherwise), lighting facilities, drinking fountains,
meeting rooms, public toilets, and the like, but excluding: (i) space in
buildings (now or hereafter existing) designated for rental for commercial
purposes, as the same may exist from time to time; (ii) streets and alleys
maintained by a public authority; (iii) areas within the Complex which may from
time to time not be owned by Landlord (unless subject to a cross-access
agreement benefiting the area which includes the Premises); and (iv) areas
leased to a single-purpose user where access is restricted. In addition,
although the roof(s) of the building(s) in the Complex is not literally part of
the Common Area, it will be deemed to be so included for purposes of:
(i) Landlord’s ability to prescribe rules and regulations regarding same; and
(ii) its inclusion for purposes of Operating Costs reimbursements. Subject to
the limitations set forth below, Landlord reserves the right to change from time
to time the dimensions and location of the Common Area, as well as the
dimensions, identities, locations and types of any buildings, signs or other
improvements in the Complex. For example, and without limiting the generality of
the immediately preceding sentence, Landlord may from time

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   5   



--------------------------------------------------------------------------------

to time substitute for any parking area other areas reasonably accessible to the
tenants of the Building or Complex, as applicable, which areas may be elevated,
surface or underground. Notwithstanding the foregoing or any other provision
contained herein to the contrary, Landlord acknowledges and agrees that it shall
have no right to alter the dimensions or location of the Common Area in any
manner which would have a material adverse affect upon Tenant’s business
operations. Tenant, and its employees and customers, and when duly authorized
pursuant to the provisions of this Lease, its subtenants, licensees and
concessionaires, shall have the non-exclusive right to use free of charge
(except as set forth to the contrary in Exhibit C regarding Operating Costs) the
Common Area (excluding roof(s)) as constituted from time to time, such use to be
in common with Landlord, other tenants in the Building and/or Complex, as
applicable, and other persons reasonably permitted by the Landlord to use the
same without overburdening such Common Area, and subject to rights of
governmental authorities, easements, other restrictions of record, and such
reasonable non-discriminatory rules and regulations governing use as Landlord
may from time to time prescribe. For example, and without limiting the
generality of Landlord’s ability to establish reasonable non-discriminatory
rules and regulations governing all aspects of the Common Area, Tenant agrees as
follows:

(i) Tenant shall have the right to use the three hundred forty (340) parking
spaces adjacent to the Building (the “Parking Area”) during the Lease Term at no
additional charge. Such use shall be subject to the provisions of Exhibit H.
Landlord confirms that as of the date of the Lease there are five (5) parking
spaces for each one thousand (1,000) rentable square feet in the Building and
the building located at 14760 Trinity Boulevard. Tenant agrees that if any
automobile or other vehicle owned by Tenant or any of its employees, its
subtenants, its licensees or its concessionaires, or their employees, shall at
any time be parked in any part of the Project or Complex, as applicable, other
than the specified areas, Landlord may have such vehicle towed at the cost of
the owner of same. Landlord agrees that if another tenant overburdens the
parking areas of the Complex, causing Tenant to not have available the number of
spaces set forth above, then Landlord shall use commercially reasonable efforts
to cause such overburdening to cease promptly.

(ii) Tenant shall not solicit business within the Common Area nor take any
action which would interfere with the rights of other persons to use the Common
Area.

(iii) Landlord may temporarily close any part of the Common Area for such
periods of time as may be necessary to make repairs or alterations or to prevent
the public from obtaining prescriptive rights.

(iv) With regard to the roof(s) of the building(s) in the Project or Complex, as
applicable, use of the roof(s) is reserved to Landlord, or with regard to any
tenant demonstrating to Landlord’s satisfaction a need to use same, to such
tenant after receiving prior written consent from Landlord, such consent not to
be unreasonably withheld.

(d) Electricity Costs. In addition to any other sums required to be paid by
Tenant under this Lease, Tenant shall: (i) reimburse Landlord for all costs of
providing electricity to the Premises within thirty (30) days of invoice (the
“Electrical Charge”); and (ii) pay Tenant’s Proportionate Share of the costs of
providing electricity to the Common Areas as part of Operating Costs, which
amounts shall be payable as set forth in Exhibit C. With respect

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   6   



--------------------------------------------------------------------------------

to the foregoing, the Electrical Charge shall be limited only to the actual
amount charged by the utility provider to Landlord. For the period prior to the
earlier of Tenant’s occupancy of the Must Take Space or the Must Take Space
Commencement Date, an amount equal to $400.00 shall be deducted each month from
the Electrical Charge to offset the additional costs that are estimated to occur
because no demising wall separates the Initial Premises and the Must Take Space.
Landlord and Tenant agree that $400.00 is a good faith estimate of such costs,
and such costs shall not be modified or prorated.

8. Alterations; Repairs; Maintenance; Signs.

(a) Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises (collectively, the “Alterations”) without the prior
written consent of Landlord, such consent not to be unreasonably withheld,
conditioned or delayed, except for alterations of a cosmetic nature such as
painting, wallpapering, hanging pictures and installing carpeting as well as
installation of unattached, movable trade fixtures which may be installed
without drilling, cutting or otherwise defacing the Premises. Tenant shall
furnish complete plans and specifications to Landlord for its approval at the
time it requests Landlord’s consent to any Alterations if the desired
Alterations: (i) will affect the Building’s Systems or Building’s Structure; or
(ii) will require the filing of plans and specifications with any governmental
or quasi-governmental agency or authority; or (iii) will cost in excess of Ten
Thousand and No/100 Dollars ($10,000.00). Subsequent to obtaining Landlord’s
consent and prior to commencement of the Alterations, Tenant shall deliver to
Landlord any building permit required by applicable Law and a copy of the
executed construction contract(s). Tenant shall reimburse Landlord within ten
(10) days after the rendition of a bill for all of Landlord’s actual
out-of-pocket costs incurred in connection with any Alterations, including all
commercially reasonable management, engineering, outside consulting, and
construction fees incurred by or on behalf of Landlord for the review and
approval of Tenant’s plans and specifications and for the monitoring of
construction of the Alterations. If Landlord consents to the making of any
Alteration, such Alteration shall be made by Tenant at Tenant’s sole cost and
expense by a contractor approved in writing by Landlord such approval not to be
unreasonably withheld. Tenant shall require its contractor to maintain insurance
in such amounts and in such form as Landlord may require in its reasonable
discretion. Without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Tenant shall not use any portion
of the Common Areas either within or without the Project or Complex, as
applicable, in connection with the making of any Alterations. If the Alterations
which Tenant causes to be constructed result in Landlord being required to make
any alterations and/or improvements to other portions of the Project or Complex,
as applicable, in order to comply with any applicable Laws, then Tenant shall
reimburse Landlord upon demand for all out-of-pocket costs and expenses incurred
by Landlord in making such alterations and/or improvements. Any Alterations made
by Tenant shall become the property of Landlord upon installation and shall
remain on and be surrendered with the Premises upon the expiration or sooner
termination of this Lease, unless Landlord requires the removal of such
Alterations. With respect to the foregoing, Landlord agrees to advise Tenant at
the time of its approval of each Alteration as to whether Landlord will require
the removal thereof. If Landlord requires the removal of such Alterations,
Tenant shall at its sole cost and expense, forthwith and with all due diligence
(but in any event not later than ten (10) days after the expiration or earlier
termination of the Lease) remove all or any portion of any Alterations made by
Tenant which are designated by Landlord to be removed (including without

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   7   



--------------------------------------------------------------------------------

limitation stairs, bank vaults, and cabling, if applicable) and repair and
restore the Premises in a good and workmanlike manner to their original
condition, reasonable wear and tear excepted. Notwithstanding the foregoing,
Tenant shall only be required to remove cabling or wiring installed to serve the
Premises if Tenant does not remove the existing cabling and wiring which is
located in the Premises on the date of the Lease; provided, however, if Tenant
removes some but not all of the existing cabling and wiring, then Tenant’s
removal obligations at the expiration or earlier termination of the Lease shall
be limited to removing the remainder of the existing cabling and wiring. All
construction work done by Tenant within the Premises shall be performed in a
good and workmanlike manner with new materials of first-class quality, lien-free
and in compliance with all Laws, and in such manner as to cause a minimum of
interference with other construction in progress and with the transaction of
business in the Project or Complex, as applicable. Tenant agrees to indemnify,
defend and hold Landlord harmless against any loss, liability or damage
resulting from such work, and Tenant shall, if requested by Landlord, furnish a
bond or other security satisfactory to Landlord against any such loss, liability
or damage. The foregoing indemnity shall survive the expiration or earlier
termination of this Lease. Landlord’s consent to or approval of any alterations,
additions or improvements (or the plans therefor) shall not constitute a
representation or warranty by Landlord, nor Landlord’s acceptance, that the same
comply with sound architectural and/or engineering practices or with all
applicable Laws, and Tenant shall be solely responsible for ensuring all such
compliance.

(b) Repairs; Maintenance.

(i) By Landlord. Landlord shall, subject to reimbursement as set forth in
Exhibit C, keep and maintain in good repair and working order and make repairs
to and perform maintenance upon: (1) the Building’s Structure; (2) the
Building’s Systems; (3) Common Areas; (4) the roof of the Building; (5) exterior
windows of the Building; and (6) elevators serving the Building, if any. If a
shifting or settling of the foundation of the Building causes damage to Tenant’s
flooring or wall covering, then Landlord agrees to make cosmetic repairs
thereto, but shall not be required to replace same unless it causes a safety
issue or materially interferes with Tenant’s use of the Premises for the
Permitted Use. In addition: (i) if a shifting or settling of the foundation of
the Building causes damage to the windows of the Premises, Landlord shall repair
or replace such windows at Landlord’s cost; and (ii) Landlord shall replace
ceiling tiles which are damaged due to roof leaks not caused by Tenant, its
employees, agents or contractors. With respect to the foregoing, Landlord
acknowledges and agrees that all such maintenance shall be performed to a
standard comparable to the maintenance standards for comparable buildings in the
CentrePort submarket of Dallas/Ft. Worth, Texas. Landlord shall not be liable
for any failure to make any such repairs or to perform any maintenance unless
such failure shall persist for an unreasonable time after Landlord first learns
of the need for the subject repair or maintenance whether through written notice
of the need of such repairs or maintenance by Tenant or otherwise. If any of the
foregoing maintenance or repair is necessitated due to the acts or omissions of
any Tenant Party, Tenant shall pay the costs of such repairs or maintenance to
Landlord within thirty (30) days after receipt of an invoice, together with an
administrative charge in an amount equal to ten percent (10%) of the cost of the
repairs. Landlord shall not be liable to Tenant for any interruption of Tenant’s
business or inconvenience caused due to any work performed in the Premises or in
the Complex pursuant to Landlord’s rights and obligations under the Lease,
provided, however, Landlord shall use commercially reasonable efforts to not
disturb the normal conduct of Tenant’s business while

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   8   



--------------------------------------------------------------------------------

performing such repairs and maintenance. Except as otherwise specifically
provided for herein to the contrary, Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect. If Landlord fails to make any repairs or to perform any maintenance
required of Landlord hereunder and within Landlord’s reasonable control, and
such failure shall persist for an unreasonable time (not less than thirty
(30) days) after written notice of the need for such repairs or maintenance is
given to Landlord and unless Landlord has commenced such repairs or maintenance
during such period and is diligently pursuing the same, and such failure creates
a risk of bodily injury or property damage, Tenant may (but shall not be
required to) following a second notice (which notice shall have a heading in at
least 12-point type, bold and all caps “FAILURE TO RESPOND SHALL RESULT IN
TENANT EXERCISING SELF-HELP RIGHTS”) and Landlord’s failure to commence repairs
within five (5) days after receipt of such second notice, perform such repairs
or maintenance in accordance with the provisions of this Lease governing
Tenant’s repairs and Alterations and Landlord shall reimburse Tenant for all
reasonable costs and expenses therefor within thirty (30) days after
presentation of appropriate invoices and back-up documentation.

If in an Emergency Situation (hereinafter defined), a repair to the Premises
which Landlord is obligated to perform is required, Tenant shall make all
reasonable efforts to contact Landlord and Landlord’s managing agent by
telephone and/or e-mail to advise Landlord of the need for the repair. If after
making reasonable efforts to contact Landlord, either Tenant is unable to
contact Landlord or Landlord’s managing agent, or Tenant succeeds in contacting
Landlord or Landlord’s managing agent and Landlord fails to undertake action to
correct the Emergency Situation within one (1) Business Day, then Tenant may
perform the repair using a contractor skilled in the repair of the item being
repaired (or if it pertains to the roof, Landlord’s roofing contractor). Upon
completion of the repair, Landlord shall be required to reimburse Tenant for the
actual cost of the repair. Landlord’s payment shall be due within thirty
(30) days after receipt of Tenant’s bill accompanied by reasonable evidence that
Tenant has paid for the repair. For the purpose of this section, an “Emergency
Situation” means a condition or state of facts which if not corrected would
reasonably be expected to result in immediate bodily injury or material property
damage. Tenant’s self-help right under this section shall not be exercised in
any manner that would violate any applicable Law, invalidate any warranty of
Landlord, damage the premises of any other tenant of the Complex, or breach of
the peace.

(ii) By Tenant. Tenant shall, at its sole cost and expense, promptly perform all
maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and shall keep the Premises in good condition
and repair, ordinary wear and tear excepted. Tenant’s repair obligations
include, without limitation, repairs to: (1) floor covering and/or raised
flooring; (2) interior partitions; (3) doors; (4) the interior side of demising
walls; (5) electronic, phone and data cabling and related equipment
(collectively, “Cable”) that is installed by or for the exclusive benefit of
Tenant and located in the Premises or other portions of the Building or Project;
(6) supplemental air conditioning units, private showers and kitchens, including
hot water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively; (7) phone rooms used exclusively by Tenant;
(8) Alterations performed by contractors retained by or on behalf of Tenant; and
(9) all of Tenant’s furnishings, trade fixtures, equipment and inventory.
Landlord reserves the right to perform any of the foregoing maintenance or
repair obligations or require that such obligations be performed by a contractor
approved by Landlord in its reasonable discretion, all at Tenant’s expense

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   9   



--------------------------------------------------------------------------------

provided that any charge by Landlord for any such maintenance or repairs
performed by it shall be competitively priced. All work shall be performed in
accordance with the rules and procedures described in Section 8(a). If Tenant
fails to make any repairs to the Premises for more than fifteen (15) days after
notice from Landlord (although notice shall not be required if there is an
emergency, or if the area to be repaired is visible from the exterior of the
Building), Landlord may, in addition to any other remedy available to Landlord,
make the repairs, and Tenant shall pay the commercially reasonable cost of the
repairs to Landlord within thirty (30) days after receipt of an invoice,
together with an administrative charge in an amount equal to ten percent
(10%) of the cost of the repairs. At the expiration of this Lease, Tenant shall
surrender the Premises in good condition, excepting reasonable wear and tear,
casualty damage and losses required to be restored by Landlord. If Landlord
elects to store any personal property of Tenant, including goods, wares,
merchandise, inventory, trade fixtures and other personal property of Tenant
which is left in the Premises beyond the natural expiration date or, if
applicable, in excess of ten (10) days beyond the earlier termination of this
Lease, same shall be stored at the sole risk of Tenant. Except to the extent
same results from the negligence of Landlord, Landlord or its agents shall not
be liable for any loss or damage to persons or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, water or rain which may
leak from any part of the Complex or from the pipes, appliances or plumbing
works therein or from the roof, street or subsurface or from any other places
resulting from dampness or any other cause whatsoever, or from the act or
negligence of any other tenant or any officer, agent, employee, contractor or
guest of any such tenant. It is generally understood that mold spores are
present essentially everywhere and that mold can grow in most any moist
location. Emphasis is properly placed on prevention of moisture and on good
housekeeping and ventilation practices. Tenant acknowledges the necessity of
housekeeping, ventilation, and moisture control (especially in kitchens,
janitor’s closets, bathrooms, break rooms and around outside walls) for mold
prevention. In signing this Lease, Tenant has first inspected the Premises and
certifies that it has not observed mold, mildew or moisture within the Premises.
To the best of Landlord’s actual knowledge without investigation, on the date of
this Lease there were no hazardous mold conditions at the Premises (subject to
the statement above that mold spores are present essentially everywhere). Tenant
agrees to immediately notify Landlord if it observes mold/mildew and/or moisture
conditions (from any source, including leaks), and allow Landlord to evaluate
and make recommendations and/or take appropriate corrective action. Except to
the extent same results from the negligence of Landlord, or Landlord’s failure
to perform its maintenance obligations after applicable notice and cure periods,
Tenant relieves Landlord from any liability for any bodily injury or damages to
property caused by or associated with moisture or the growth of or occurrence of
mold or mildew on the Premises. In addition, execution of this Lease constitutes
acknowledgement by Tenant that control of moisture and mold prevention are
integral to its Lease obligations.

(iii) Performance of Work. All work described in this Section 8 shall be
performed only by contractors and subcontractors approved in writing by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed.
Tenant shall cause all contractors and subcontractors to procure and maintain
insurance coverage naming Landlord, Landlord’s property management company and
INVESCO Institutional (N.A.), Inc. (“Invesco”) as additional insureds against
such risks, in such amounts, and with such companies as Landlord may reasonably
require. Tenant shall provide Landlord with the identities, mailing addresses
and telephone numbers of all persons performing work or supplying materials
prior to beginning

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   10   



--------------------------------------------------------------------------------

such construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws. All such work shall be performed
in accordance with all Laws and in a good and workmanlike manner so as not to
damage the Building (including the Premises, the Building’s Structure and the
Building’s Systems). All such work which may affect the Building’s Structure or
the Building’s Systems, at Landlord’s election, must be performed by Landlord’s
usual contractor for such work or a contractor approved by Landlord in its
reasonable discretion. All work affecting the roof of the Building must be
performed by Landlord’s roofing contractor or a contractor approved by Landlord
in its reasonable discretion and no such work will be permitted if it would void
or reduce the warranty on the roof.

(c) Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to be
filed against the Premises or the Project in connection therewith. Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within ten (10) days after Landlord has
delivered notice of the filing thereof to Tenant (or such earlier time period as
may be necessary to prevent the forfeiture of the Premises, Project or any
interest of Landlord therein or the imposition of a civil or criminal fine with
respect thereto), either: (1) pay the amount of the lien and cause the lien to
be released of record; or (2) diligently contest such lien and deliver to
Landlord a bond or other security reasonably satisfactory to Landlord. If Tenant
fails to timely take either such action, then Landlord may pay the lien claim,
and any amounts so paid, including expenses and interest, shall be paid by
Tenant to Landlord within ten (10) days after Landlord has invoiced Tenant
therefor. Landlord and Tenant acknowledge and agree that their relationship is
and shall be solely that of “landlord-tenant” (thereby excluding a relationship
of “owner-contractor,” “owner-agent” or other similar relationships).
Accordingly, all materialmen, contractors, artisans, mechanics, laborers and any
other persons now or hereafter contracting with Tenant, any contractor or
subcontractor of Tenant or any other Tenant Party for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Premises, at any time from the date hereof until the end of the Term, are
hereby charged with notice that they look exclusively to Tenant to obtain
payment for same. Nothing herein shall be deemed a consent by Landlord to any
liens being placed upon the Premises, Project or Landlord’s interest therein due
to any work performed by or for Tenant or deemed to give any contractor or
subcontractor or materialman any right or interest in any funds held by Landlord
to reimburse Tenant for any portion of the cost of such work. Tenant shall
indemnify, defend and hold harmless Landlord, its property manager, Invesco, any
subsidiary or affiliate of the foregoing, and their respective officers,
directors, shareholders, partners, employees, managers, contractors, attorneys
and agents (collectively, the “Indemnitees”) from and against all claims,
demands, causes of action, suits, judgments, damages and expenses (including
attorneys’ fees) in any way arising from or relating to the failure by any
Tenant Party to pay for any work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party. The foregoing indemnity shall
survive termination or expiration of this Lease.

(d) Signs. Tenant shall not place or permit to be placed any signs upon: (i) the
roof of the Building; or (ii) the Common Areas; or (iii) any area visible from
the exterior of the Premises without Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed provided any
proposed sign is placed only in

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   11   



--------------------------------------------------------------------------------

those locations as may be reasonably designated by Landlord, and complies with
the reasonable non-discriminatory sign criteria promulgated by Landlord from
time to time. Upon request of Landlord, Tenant shall immediately remove any
sign, advertising material or lettering which Tenant has placed or permitted to
be placed upon the exterior or interior surface of any door or window or at any
point inside the Premises visible from the exterior of the Premises, which in
Landlord’s reasonable opinion, is of such a nature as to not be in keeping with
the standards of the Building, and if Tenant fails to do so, Landlord may
without liability remove the same at Tenant’s expense. Tenant shall comply with
such reasonable non-discriminatory regulations as may from time to time be
promulgated by Landlord governing signs, advertising material or lettering of
all tenants in the Project or Complex, as applicable. The Tenant, upon vacation
of the Premises, or the removal or alteration of its sign for any reason, shall
be responsible for the repair, painting or replacement of the Building fascia
surface or other portion of the Building where signs are attached. If Tenant
fails to do so, Landlord may have the sign removed and the cost of removal plus
ten percent (10%) as an administrative fee shall be payable by Tenant within ten
(10) days of invoice.

During the initial Term, Tenant shall have the exclusive right to place its name
on the Building and one (1) existing monument sign in front of the Building (the
“Signage”). The Signage shall be installed and maintained at Tenant’s sole cost
and expense throughout the Term. The rights of Tenant under this paragraph:
(i) are personal to Tenant and may not be assigned to any other party (other
than a Permitted Transferee, an assignee of the Lease, or a subtenant of all the
Premises); and (ii) are terminable by Landlord if Tenant reduces the size of the
Premises below thirty thousand (30,000) square feet, notwithstanding the consent
of Landlord thereto, and if the size of the Premises is reduced to forty
thousand (40,000) square feet or less, then any monument signage shall be shared
with other Building tenants. If Tenant subleases a portion of the Premises, then
such subtenant shall have no right to Building signage, but Tenant may share its
monument signage space with such subtenant. The location, size, material and
design of the Signage must comply with any recorded restrictions affecting the
Building and shall be subject to the prior written approval of Landlord, such
approval not to be unreasonably withheld, conditioned or delayed. Tenant shall
be responsible for compliance with Laws. Upon the expiration or earlier
termination of this Lease or the termination of Tenant’s sign rights as set
forth herein, Tenant shall remove the Signage, at Tenant’s sole cost and
expense, and restore the monument sign and Building to its condition immediately
prior to the installation of the Signage. If Tenant fails to timely remove the
Signage, then the Signage shall conclusively be deemed to have been abandoned by
Tenant and may be appropriated, sold, stored, destroyed, or otherwise disposed
of by Landlord without further notice to Tenant or any other person and without
obligation to account therefor. Tenant shall reimburse Landlord for all
reasonable costs incurred by Landlord in connection therewith within thirty
(30) days of Landlord’s invoice. The provisions of this paragraph shall survive
the expiration or earlier termination of the Lease.

9. Use. Tenant shall continuously occupy and use the Premises only for the
Permitted Use (as set forth in the Basic Lease Information) and shall comply
with all Laws relating to Tenant’s specific use, condition, access to, and
occupancy of the Premises and will not commit waste, overload the Building’s
Structure or the Building’s Systems or subject the Premises to any use that
would damage the Premises. Tenant, at its sole cost and expense, shall obtain
and keep in effect during the term, all permits, licenses, and other
authorizations necessary to permit Tenant to use and occupy the Premises for the
Permitted Use in accordance

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   12   



--------------------------------------------------------------------------------

with applicable Law. Notwithstanding anything in this Lease to the contrary, as
between Landlord and Tenant: (a) Tenant shall bear the risk of complying with
Title III of the Americans With Disabilities Act of 1990, any state laws
governing handicapped access or architectural barriers, and all rules,
regulations, and guidelines promulgated under such laws, as amended from time to
time (the “Disabilities Acts”) in the Premises; and (b) Landlord shall bear the
risk of complying with the Disabilities Acts in the Common Areas (subject to
reimbursement as set forth in Exhibit C), other than compliance that is
necessitated by the use of the Premises for other than the Permitted Use or as a
result of any alterations or additions made by Tenant (which risk and
responsibility shall be borne by Tenant). The Premises shall not be used for any
purpose which creates strong, unusual, or offensive odors, fumes, dust or
vapors; which emits noise or sounds that are objectionable due to intermittence,
beat, frequency, shrillness, or loudness; which is associated with indecent or
pornographic matters; or which involves political or moral issues (such as
abortion issues). Tenant shall conduct its business and control each other
Tenant Party so as not to create any nuisance or unreasonably interfere with
other tenants or Landlord in its management of the Building. Tenant shall not
knowingly conduct or permit to be conducted in the Premises any activity, or
place any equipment in or about the Premises or the Building, which will
invalidate the insurance coverage in effect or increase the rate of fire
insurance or other insurance on the Premises or the Building. If any
invalidation of coverage or increase in the rate of fire insurance or other
insurance occurs or is threatened by any insurance company due to activity
conducted from the Premises, or any act or omission by Tenant, or its agents,
employees, representatives, or contractors, such statement or threat shall be
conclusive evidence that the increase in such rate is due to such act of Tenant
or the contents or equipment in or about the Premises, and, as a result thereof,
Tenant shall be liable for such increase and shall be considered Additional Rent
payable with the next monthly installment of Base Rent due under this Lease. In
no event shall Tenant introduce or permit to be kept on the Premises or brought
into the Building any dangerous, noxious, radioactive or explosive substance.

10. Assignment and Subletting.

(a) Transfers. Except as expressly set forth below, Tenant shall not, without
the prior written consent of Landlord, such consent not to be unreasonably
withheld, conditioned or delayed: (1) assign, transfer, or encumber this Lease
or any estate or interest herein, whether directly or by operation of law;
(2) permit any other entity to become Tenant hereunder by merger, consolidation,
or other reorganization; (3) if Tenant is an entity other than a corporation
whose stock is publicly traded, permit the transfer of an ownership interest in
Tenant so as to result in a change in the current control of Tenant; (4) sublet
any portion of the Premises; (5) grant any license, concession, or other right
of occupancy of any portion of the Premises; or (6) permit the use of the
Premises by any parties other than Tenant (any of the events listed in
Section 10(a)(1) through Section 10(a)(6) being a “Transfer”). Notwithstanding
the foregoing, a collateral assignment of the Lease to a third party lender for
financial purposes shall not be deemed a Transfer, but such lender shall be
subject to the consent provisions of this Lease in the event of any foreclosure
of any security interest in the Lease.

(b) Consent Standards. Landlord shall not unreasonably withhold or delay its
consent to any assignment or subletting of the Premises, provided that Tenant is
not then in default under the Lease before any applicable notice and cure period
and the proposed transferee: (1) is creditworthy; (2) has a good reputation in
the business community; (3) will use the

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   13   



--------------------------------------------------------------------------------

Premises for the Permitted Use and will not use the Premises in any manner that
would conflict with any exclusive use agreement or other similar agreement
entered into by Landlord with any other tenant of the Project or Complex, as
applicable; (4) will not use the Premises, Project or Complex in a manner that
would materially increase the pedestrian or vehicular traffic to the Premises,
Project or Complex; (5) is not a governmental entity, or subdivision or agency
thereof; (6) is not another occupant of the Building or Complex, as applicable
(provided that Landlord has space available in the Complex that meets the needs
of such occupant); and (7) is not a person or entity with whom Landlord is then
negotiating to lease space in the Building or Complex, as applicable, or any
Affiliate of any such person or entity (and Landlord agrees upon Tenant’s
request to provide a list of such negotiating persons or entities, or if
Landlord elects to not provide such a list then consent may not be denied based
on Tenant’s proposed transfer to such persons or entities under this subsection
(7)); otherwise, Landlord may withhold its consent in its sole discretion.

(c) Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least thirty (30) days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed pertinent
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and character. Concurrently with
Tenant’s notice of any request for consent to a Transfer, Tenant shall pay to
Landlord a fee of $500.00 to defray Landlord’s expenses in reviewing such
request, and Tenant shall also reimburse Landlord immediately upon request for
its reasonable attorneys’ fees not to exceed $2,500.00 incurred in connection
with considering any request for consent to a Transfer.

(d) Conditions to Consent. If Landlord consents to a proposed assignment of this
Lease, then the proposed assignee shall deliver to Landlord a written agreement
whereby it expressly assumes Tenant’s obligations hereunder. In the event the
Landlord consents to a proposed sublease, the subject sublessee shall deliver to
Landlord a written agreement acknowledging that its sublease is subject and
subordinate in all respects to the terms and conditions of this Lease. No
Transfer shall release Tenant from its obligations under this Lease.
Furthermore, in the event of an assignment of this Lease, Tenant and its
transferee shall be jointly and severally liable therefor. Landlord’s consent to
any Transfer shall not be deemed consent to any subsequent Transfers. If an
Event of Default occurs while the Premises or any part thereof are subject to a
Transfer, then Landlord, in addition to its other remedies, may collect directly
from such transferee all rents becoming due to Tenant and apply such rents
against Rent. Tenant authorizes its transferees to make payments of rent
directly to Landlord upon receipt of notice from Landlord to do so following the
occurrence of an Event of Default hereunder. Tenant shall pay for the cost of
any demising walls or other improvements necessitated by a proposed subletting
or assignment.

(e) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   14   



--------------------------------------------------------------------------------

its option, either terminate the sublease or take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease.

(f) Cancellation. Landlord may, within fifteen (15) days after submission of
Tenant’s written request for Landlord’s consent to an assignment of the Lease or
a subletting of the entire Premises for the remainder of the Lease Term, cancel
this Lease as of the date the proposed Transfer is to be effective. If Landlord
cancels this Lease, Tenant shall pay to Landlord all Rent accrued through the
cancellation date. Thereafter, Landlord may lease the Premises or any portion
thereof to the prospective transferee (or to any other person) without liability
to Tenant. Notwithstanding the foregoing, in the event Landlord so elects to
provide such a termination notice within said fifteen (15) day period, then,
Tenant shall have the right to render such cancellation notice null and void by
providing Landlord notice of its election to withdraw such subletting/assignment
request within ten (10) days of its receipt of Landlord’s notice of
cancellation.

(g) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, fifty percent (50%) of the excess of all compensation received
by Tenant for a Transfer over the Rent allocable to the portion of the Premises
covered thereby, after deducting the following costs and expenses for such
Transfer (which costs will be amortized over the term of the sublease or
assignment pursuant to sound accounting principles and deducted monthly from
such excess): (1) brokerage commissions and reasonable attorneys’ fees;
(2) advertising for subtenants or assignees; (3) the actual costs paid in making
any improvements or substitutions in the Premises required by any sublease or
assignment; and (4) the costs of any inducements or concessions given to the
subtenant or assignee.

(h) Permitted Transfers. Notwithstanding Section 10(a), Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:

(1) an Affiliate of Tenant;

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (A) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (B) the
Tangible Net Worth of the surviving or created entity is not less than Fifteen
Million Dollars ($15,000,000); or

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets if such entity’s Tangible Net Worth after such acquisition is
not less than Fifteen Million Dollars ($15,000,000).

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   15   



--------------------------------------------------------------------------------

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other exclusive use agreements affecting the Premises, the Building
or the Complex, Landlord or other tenants of the Complex. No later than ten
(10) Business Days after the effective date of any Permitted Transfer, Tenant
agrees to furnish Landlord with (A) copies of the instrument effecting any of
the foregoing Transfers, (B) documentation establishing Tenant’s satisfaction of
the requirements set forth above applicable to any such Transfer, and
(C) evidence of insurance as required under this Lease with respect to the
Permitted Transferee. The occurrence of a Permitted Transfer shall not waive
Landlord’s rights as to any subsequent Transfers. “Tangible Net Worth” means the
excess of total assets over total liabilities, in each case as determined in
accordance with generally accepted accounting principles consistently applied
(“GAAP”), excluding, however, from the determination of total assets all assets
which would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises. Any
subsequent Transfer by a Permitted Transferee shall be subject to the terms of
this Section 10.

11. Insurance; Waivers; Subrogation; Indemnity.

(a) Tenant’s Insurance. Effective as of the earlier of: (1) the date Tenant
enters or occupies any portion of the Premises; or (2) the Initial Premises
Commencement Date, and continuing throughout the Term, Tenant shall maintain the
following insurance policies: (A) commercial general liability insurance in
amounts of $3,000,000 per occurrence or, following the expiration of the Initial
Term, such other amounts as Landlord may from time to time reasonably require
(and, if the use and occupancy of the Premises include any activity or matter
that is or may be excluded from coverage under a commercial general liability
policy [e.g., the sale, service or consumption of alcoholic beverages], Tenant
shall obtain such endorsements to the commercial general liability policy or
otherwise obtain insurance to insure all liability arising from such activity or
matter [including liquor liability, if applicable] in such amounts as Landlord
may reasonably require), insuring Tenant, Landlord, Landlord’s property
management company and Invesco against all liability for injury to or death of a
person or persons or damage to property arising from the use and occupancy of
the Premises and (without implying any consent by Landlord to the installation
thereof) the installation, operation, maintenance, repair or removal of Tenant’s
Off-Premises Equipment with an additional insured endorsement in form CG 20 26
11 85 or equivalent; (B)Automobile Liability covering any owned, non-owned,
leased, rented or borrowed vehicles of Tenant with limits no less than
$3,000,000 combined single limit for property damage and bodily injury; (C) All
Risk Property insurance covering the full value of all Alterations and
improvements and betterments in the Premises, naming Landlord and Landlord’s
Mortgagee (as defined in Section 12(a)) as additional loss payees as their
interests may appear; (D) All Risk Property insurance covering the full value of
all furniture, trade fixtures and personal property (including property of
Tenant or others) in the Premises or otherwise placed in the Project by or on
behalf of a Tenant Party (including Tenant’s Off-Premises Equipment) it being
understood that no lack or inadequacy of

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   16   



--------------------------------------------------------------------------------

insurance by Tenant shall in any event make Landlord subject to any claim by
virtue of any theft of or loss or damage to any uninsured or inadequately
insured property; (E) contractual liability insurance sufficient to cover
Tenant’s indemnity obligations hereunder (but only if such contractual liability
insurance is not already included in Tenant’s commercial general liability
insurance policy); (F) worker’s compensation insurance in amounts not less than
statutorily required, and Employers’ Liability insurance with limits of not less
than Three Million Dollars ($3,000,000); (G) business interruption insurance in
an amount that will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils insured against under Section 11(a)(2)(C) or
attributable to the prevention of access to the Building or Premises; (H) in the
event Tenant performs any alterations or repairs in, on, or to the Premises, to
the extent not covered by the All Risk Property insurance required under
Section 11(a)(2)(D) hereinabove, Builder’s Risk Insurance on an All Risk basis
(including collapse) on a completed value (non-reporting) form, or by
endorsement including such coverage pursuant to Section 11(a)(2)(C) hereinabove,
for full replacement value covering all work incorporated in the Building and
all materials and equipment in or about the Premises; and (I) such other
insurance or any changes or endorsements to the insurance required herein,
including increased limits of coverage, as Landlord, or any mortgagee or lessor
of Landlord, may reasonably require from time to time, but only in the event and
to the extent such coverages are commonly required by like landlords of similar
properties and coverage is commercially available in the insurance industry.
Tenant’s insurance shall provide primary coverage to Landlord and shall not
require contribution by any insurance maintained by Landlord, when any policy
issued to Landlord provides duplicate or similar coverage, and in such
circumstance Landlord’s policy will be excess over Tenant’s policy. Tenant shall
furnish to Landlord certificates of such insurance, with an additional insured
endorsement in form CG 20 26 11 85 or equivalent, and such other evidence
satisfactory to Landlord of the maintenance of all insurance coverages required
hereunder at least ten (10) days prior to the earlier of the Initial Premises
Commencement Date or the date Tenant enters or occupies any portion of the
Premises, and at least fifteen (15) days prior to each renewal of said
insurance, and Tenant shall obtain a written obligation on the part of each
insurance company to notify Landlord at least thirty (30) days before
cancellation of any such insurance policies. All such insurance policies shall
be in form, and issued by companies with a Best’s rating of A:VII or better,
reasonably satisfactory to Landlord. If Tenant fails to comply with the
foregoing insurance requirements or to deliver to Landlord the certificates or
evidence of coverage required herein, and such failure continues for a period of
two (2) Business Days following the date of written notice thereof from Landlord
to Tenant, Landlord, in addition to any other remedy available pursuant to this
Lease or otherwise, may, but shall not be obligated to, obtain such insurance
and Tenant shall pay to Landlord on demand the premium costs thereof, plus an
administrative fee of ten percent (10%) of such cost. It is expressly understood
and agreed that the foregoing minimum limits of insurance coverage shall not
limit the liability of Tenant for its acts or omissions as provided in this
Lease. All of Tenant’s insurance policies may contain commercially reasonable
deductibles and self-insured retentions.

(b) Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses;
and (2) commercial general liability insurance in an amount of not less than
$3,000,000. Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary in its

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   17   



--------------------------------------------------------------------------------

commercially reasonable discretion. Tenant shall pay its Proportionate Share of
the cost of all commercially reasonable insurance carried by Landlord with
respect to the Project or Complex, as applicable, as set forth on Exhibit C. The
foregoing insurance policies and any other insurance carried by Landlord shall
be for the sole benefit of Landlord and under Landlord’s sole control, and
Tenant shall have no right or claim to any proceeds thereof or any other rights
thereunder.

(c) No Subrogation. LANDLORD AND TENANT EACH WAIVES ANY CLAIM IT MIGHT HAVE
AGAINST THE OTHER FOR ANY DAMAGE TO OR THEFT, DESTRUCTION, LOSS, OR LOSS OF USE
OF ANY PROPERTY, TO THE EXTENT THE SAME IS INSURED AGAINST UNDER ANY INSURANCE
POLICY THAT COVERS THE BUILDING, THE PREMISES, LANDLORD’S OR TENANT’S FIXTURES,
PERSONAL PROPERTY, LEASEHOLD IMPROVEMENTS, OR BUSINESS, OR IS REQUIRED TO BE
INSURED AGAINST UNDER THE TERMS HEREOF, REGARDLESS OF WHETHER THE NEGLIGENCE OF
THE OTHER PARTY CAUSED SUCH LOSS (DEFINED BELOW). LANDLORD AND TENANT EACH
HEREBY WAIVE ANY RIGHT OF SUBROGATION AND RIGHT OF RECOVERY OR CAUSE OF ACTION
FOR INJURY INCLUDING DEATH OR DISEASE TO RESPECTIVE EMPLOYEES OF EITHER AS
COVERED BY WORKER’S COMPENSATION (OR WHICH WOULD HAVE BEEN COVERED IF TENANT OR
LANDLORD AS THE CASE MAY BE, WAS CARRYING THE INSURANCE AS REQUIRED BY THIS
LEASE). EACH PARTY SHALL CAUSE ITS INSURANCE CARRIER TO ENDORSE ALL APPLICABLE
POLICIES WAIVING THE CARRIER’S RIGHTS OF RECOVERY UNDER SUBROGATION OR OTHERWISE
AGAINST THE OTHER PARTY.

(d) Indemnity. Intentionally deleted.

12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

(a) Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, a “Mortgage”), or any ground
lease, master lease, or primary lease (each, a “Primary Lease”), that now or
hereafter covers all or any part of the Premises (the mortgagee under any such
Mortgage, beneficiary under any such deed of trust, or the lessor under any such
Primary Lease is referred to herein as a “Landlord’s Mortgagee”).
Notwithstanding the foregoing, the subordination of this Lease to future
Mortgages shall be subject to Tenant’s receipt of a non-disturbance agreement
reasonably acceptable to Tenant which provides in substance that so long as
Tenant is not in default under the Lease past applicable cure periods, its use
and occupancy of the Premises shall not be disturbed notwithstanding any default
of Landlord under such Mortgage. Any Landlord’s Mortgagee may elect at any time,
unilaterally, to make this Lease superior to its Mortgage, Primary Lease, or
other interest in the Premises by so notifying Tenant in writing. The provisions
of this Section shall be self-operative and no further instrument of
subordination shall be required; however, in confirmation of such subordination,
Tenant shall execute and return to Landlord (or such other party designated by
Landlord) within ten (10) days after written request therefor such
documentation, in recordable form if required, as a Landlord’s Mortgagee may
reasonably request to evidence the subordination of this Lease to such
Landlord’s Mortgagee’s Mortgage or

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   18   



--------------------------------------------------------------------------------

Primary Lease (including a subordination, non-disturbance and attornment
agreement) or, if the Landlord’s Mortgagee so elects, the subordination of such
Landlord’s Mortgagee’s Mortgage or Primary Lease to this Lease.

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations (except the self-help repairs described in
Section 8(b)) not to exceed sixty (60) days after the expiration of any
applicable Landlord cure period hereunder.

(d) Landlord’s Mortgagee’s Protection Provisions . If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be: (1) liable for any act or omission of any prior lessor (including
Landlord) excepting those of a continuing or ongoing nature; (2) bound by any
rent or additional rent or advance rent which Tenant might have paid for more
than one (1) month in advance to any prior lessor (including Landlord) unless
consented to by Landlord’s Mortgagee, and all such rent shall remain due and
owing, notwithstanding such advance payment; (3) bound by any security or
advance rental deposit made by Tenant which is not delivered or paid over to
Landlord’s Mortgagee and with respect to which Tenant shall look solely to
Landlord for refund or reimbursement; (4) bound by any termination, amendment or
modification of this Lease made without Landlord’s Mortgagee’s consent and
written approval, except for those terminations, amendments and modifications
permitted to be made by Landlord without Landlord’s Mortgagee’s consent pursuant
to the terms of the loan documents between Landlord and Landlord’s Mortgagee;
(5) subject to the defenses which Tenant might have against any prior lessor
(including Landlord); and (6) subject to the offsets which Tenant might have
against any prior lessor (including Landlord) except for those offset rights
which (A) are expressly provided in this Lease, (B) relate to periods of time
following the acquisition of the Building by Landlord’s Mortgagee, and
(C) Tenant has provided written notice to Landlord’s Mortgagee and provided
Landlord’s Mortgagee a reasonable opportunity to cure the event giving rise to
such offset event not to exceed sixty (60) days after the expiration of
Landlord’s cure period. Landlord’s Mortgagee shall have no liability or
responsibility under or pursuant to the terms of this Lease or otherwise after
it ceases to own an interest in the Building. Nothing in this Lease shall be
construed to require Landlord’s Mortgagee to see to the application of the
proceeds of any loan, and Tenant’s agreements set forth herein shall not be
impaired on account of any modification of the documents evidencing and securing
any loan. Landlord hereby confirms that as of the date of this Lease, there is
no mortgage encumbering the Project.

13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Building which are attached hereto as Exhibit E. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Building and related facilities,

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   19   



--------------------------------------------------------------------------------

provided that such changes are applicable to all tenants of the Building, will
not unreasonably interfere with Tenant’s use of the Premises and are enforced by
Landlord in a non-discriminatory manner. Tenant shall be responsible for the
compliance with such rules and regulations by each Tenant Party.

14. Condemnation.

(a) Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

(b) Partial Taking - Tenant’s Rights. If any part of the Building becomes
subject to a Taking and such Taking will prevent Tenant from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than one hundred eighty
(180) days, then Tenant may terminate this Lease as of the date of such Taking
by giving written notice to Landlord within thirty (30) days after the Taking,
and Rent shall be apportioned as of the date of such Taking. In addition, Tenant
may terminate the Lease by written notice given within thirty (30) days of the
Taking if: (i) the portion of the Parking Area remaining following such Taking
plus any additional parking area provided by Landlord from adjacent properties
shall be less than eighty percent (80%) of the Parking Area immediately prior to
the Taking; or (ii) all access points to the Premises from public roadways are
taken, unless a reasonable alternate access point to a public roadway is
provided by Landlord. If Tenant does not terminate this Lease, then Rent shall
be abated on a reasonable basis as to that portion of the Premises rendered
untenantable by the Taking.

(c) Partial Taking - Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any material portion of the proceeds arising from a material Taking to a
Landlord’s Mortgagee, then Landlord may terminate this Lease by delivering
written notice thereof to Tenant within thirty (30) days after such Taking, and
Rent shall be apportioned as of the date of such Taking. With respect to the
foregoing, Landlord acknowledges and agrees that its right to terminate Tenant’s
lease as a result of a Partial Taking allowed for in this subsection (c) shall
be subject to the Landlord likewise terminating all other leases within the
Building which it has a right to terminate as a result of such Partial Taking.
If Landlord does not so terminate this Lease, then this Lease will continue, but
if any portion of the Premises has been taken, Rent shall abate as provided in
the last sentence of Section 14(b).

(d) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   20   



--------------------------------------------------------------------------------

15. Fire or Other Casualty.

(a) Repair Estimate. If the Premises or the Building are damaged by fire or
other casualty (a “Casualty”), Landlord shall use good faith efforts to deliver
to Tenant within sixty (60) days after such Casualty a good faith estimate (the
“Damage Notice”) of the time needed to repair the damage caused by such
Casualty.

(b) Tenant’s Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Casualty and Landlord estimates that the damage caused thereby cannot be
repaired within one hundred eighty (180) days after the occurrence of such
Casualty event (the “Repair Period”), then Tenant may terminate this Lease by
delivering written notice to Landlord of its election to terminate within thirty
(30) days after the Damage Notice has been delivered to Tenant.

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and: (1) Landlord and an independent third party contractor
estimates that the damage to the Premises cannot be repaired within the Repair
Period; (2) the damage to the Premises exceeds fifty percent (50%) of the
replacement cost thereof (excluding foundations and footings), as estimated by
Landlord, and such damage occurs during the last year of the Term;
(3) regardless of the extent of damage to the Premises (provided the estimated
costs to repair the damages is $500,000.00 or more), Landlord makes a good faith
determination that restoring the Building would be uneconomical; or (4) Landlord
is required to pay any insurance proceeds arising out of the Casualty to a
Landlord’s Mortgagee, then Landlord may terminate this Lease by giving written
notice of its election to terminate within thirty (30) days after the Damage
Notice has been delivered to Tenant. With respect to the foregoing, Landlord
acknowledges and agrees that its right to terminate Tenant’s lease as a result
of the matters set forth in this subsection (c) shall be subject to the Landlord
likewise terminating all other leases within the Building which it has a right
to terminate as a result of such matters.

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition as they existed
immediately before such Casualty; however, Landlord shall only be required to
repair or replace: (i) the initial Work as described in Exhibit D; and (ii) any
subsequent Alterations or betterments within the Premises to the extent
insurance proceeds from Tenant’s insurance described in Section 11(a)(2)(C) are
provided to Landlord, and Landlord shall not be required to repair or replace
any furniture, equipment, trade fixtures or personal property of Tenant or
others in the Premises or the Building. Notwithstanding the foregoing,
Landlord’s obligation to repair or restore the Premises shall be limited to the
extent of the insurance proceeds actually received by Landlord for the Casualty
in question (plus the insurance deductible for such loss). If proceeds (plus any
deductible) are inadequate to rebuild the Premises to substantially the same
condition as they existed immediately before such Casualty (subject to the
limitation set forth in (ii) above), and Landlord elects to not fund the
necessary amounts to make up the difference, then Landlord shall provide written
notice of such inadequacy to Tenant within ninety (90) days of the Casualty, and
Tenant shall have the right to terminate the Lease upon written notice delivered
to Landlord within ten (10) days following

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   21   



--------------------------------------------------------------------------------

receipt of such notice. If this Lease is terminated under the provisions of this
Section 15, Landlord shall be entitled to the full proceeds of the insurance
policies providing coverage for all Alterations, improvements and betterments in
the Premises (and, if Tenant has failed to maintain insurance on such items as
required by this Lease, Tenant shall pay Landlord an amount equal to the
proceeds Landlord would have received had Tenant maintained insurance on such
items as required by this Lease).

(e) Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be). Notwithstanding the foregoing, in the event
a Tenant Party caused such damage, an abatement shall occur only to the extent
Landlord is entitled to receive rental interruption insurance proceeds covering
such abated amounts.

16. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project. If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within thirty (30) days following written request therefor, the
part of such taxes for which Tenant is primarily liable hereunder.

17. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

(a) Payment Default. Tenant’s failure to pay Rent within five (5) calendar days
after Tenant’s receipt of Landlord’s written notice that the same is due;
provided, however, Landlord shall not be obligated to provide written notice of
monetary default more than two (2) times in any calendar year, and each
subsequent monetary default shall be an Event of Default if not received within
five (5) days after the same is due.

(b) Abandonment. Tenant abandons the Premises or any substantial portion
thereof, abandonment being defined as Tenant’s vacation of the Premises and
failure to meet one (1) or more lease obligations;

(c) Estoppel/Financial Statement/Commencement Date Letter. Tenant fails to
provide: (i) any estoppel certificate after Landlord’s written request therefor
pursuant to Section 26(e); (ii) any financial statement after Landlord’s written
request therefor pursuant to Section 26(q); or (iii) the Confirmation of
Commencement Date in the form of Exhibit F as required by Section 3, and any
such failure shall continue for five (5) calendar days after Landlord’s second
(2nd) written notice thereof to Tenant;

(d) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under Section 11(a)
and such failure

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   22   



--------------------------------------------------------------------------------

continues for a period of two (2) Business Days following the date of Landlord’s
notice to Tenant thereof;

(e) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s lien filed against any portion of the
Premises or the Project for any work performed, materials furnished, or
obligation incurred by or at the request of Tenant, within the time and in the
manner required by Section 8(c);

(f) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of thirty (30) calendar days or more after Landlord
has delivered to Tenant written notice thereof; provided, however, if such
default is of the type which cannot reasonably be cured within thirty (30) days,
then Tenant shall have such longer time as is reasonably necessary provided
Tenant commences to cure within ten (10) days after receipt of written notice
from Landlord and diligently prosecutes such cure to completion within sixty
(60) days of such notice; and

(g) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder): (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
sixty (60) calendar days after the filing thereof.

18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of: (1) all Rent
accrued hereunder through the date of termination; (2) all amounts due under
Section 19(a); and (3) an amount equal to (A) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the Prime Rate (“Prime Rate” shall be the per
annum interest rate publicly announced by a federally insured bank selected by
Landlord in the state in which the Premises is located as such bank’s prime or
base rate) minus one percent (1%), minus (B) the then present fair rental value
of the Premises for such period, similarly discounted;

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord: (1) all Rent and other amounts accrued
hereunder to the date of termination of possession; (2) all amounts due from
time to time under Section 19(a); and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   23   



--------------------------------------------------------------------------------

during such period, after deducting all commercially reasonable costs incurred
by Landlord in reletting the Premises. If Landlord elects to proceed under this
Section 18(b), Landlord may remove all of Tenant’s property from the Premises
and store the same in a public warehouse or elsewhere at the cost of, and for
the account of, Tenant, without becoming liable for any loss or damage which may
be occasioned thereby. Landlord shall use commercially reasonable efforts to
relet the Premises on such terms as Landlord in its reasonable discretion may
determine (including a term different from the Term, rental concessions, and
alterations to, and improvement of, the Premises); however, Landlord shall not
be obligated to expend funds in connection with reletting the Premises, nor to
relet the Premises before leasing other portions of the Building or Complex, as
applicable, and Landlord shall not be obligated to accept any prospective tenant
proposed by Tenant unless such proposed tenant meets all of Landlord’s leasing
criteria. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises
after utilizing such commercially reasonable efforts to relet or to collect rent
due for such reletting. Tenant shall not be entitled to the excess of any
consideration obtained by reletting over the Rent due hereunder. Reentry by
Landlord in the Premises shall not affect Tenant’s obligations hereunder for the
unexpired Term; rather, Landlord may, from time to time, bring an action against
Tenant to collect amounts due by Tenant, without the necessity of Landlord’s
waiting until the expiration of the Term. Unless Landlord delivers written
notice to Tenant expressly stating that it has elected to terminate this Lease,
all actions taken by Landlord to dispossess or exclude Tenant from the Premises
shall be deemed to be taken under this Section 18(b). If Landlord elects to
proceed under this Section 18(b), it may at any time elect to terminate this
Lease under Section 18(a);

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including, but not limited to,
collection costs and legal expenses), plus interest thereon at the Default Rate;
or

(d) Alteration of Locks. Additionally, with or without notice, and to the extent
permitted by Law, Landlord may alter locks or other security devices at the
Premises to deprive Tenant of access thereto, and Landlord shall not be required
to provide a new key or right of access to Tenant.

19. Payment by Tenant; Non-Waiver; Cumulative Remedies.

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all commercially reasonable costs incurred by Landlord (including court costs
and reasonable attorneys’ fees and expenses) in: (1) obtaining possession of the
Premises; (2) removing and storing Tenant’s or any other occupant’s property;
(3) repairing, restoring, altering, remodeling, or otherwise putting the
Premises into condition acceptable to a new tenant; (4) if Tenant is
dispossessed of the Premises and this Lease is not terminated, reletting all or
any part of the Premises (including brokerage commissions, cost of tenant finish
work, and other costs incidental to such reletting); (5) performing Tenant’s
obligations which Tenant failed to perform; and (6) enforcing, or advising
Landlord of, its rights, remedies, and recourses arising

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   24   



--------------------------------------------------------------------------------

out of the Event of Default. To the full extent permitted by Law, Landlord and
Tenant agree the federal and state courts of the state in which the Premises are
located shall have exclusive jurisdiction over any matter relating to or arising
from this Lease and the parties’ rights and obligations under this Lease.

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by either
party hereof of any violation or breach of any of the terms contained herein
shall waive such party’s rights regarding any future violation of such term.
Landlord’s acceptance of any partial payment of Rent shall not waive Landlord’s
rights with regard to the remaining portion of the Rent that is due, regardless
of any endorsement or other statement on any instrument delivered in payment of
Rent or any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

(c) Cumulative Remedies. Except as otherwise expressly set forth herein, any and
all remedies set forth in this Lease: (1) shall be in addition to any and all
other remedies the parties hereto may have at law or in equity; (2) shall be
cumulative; and (3) may be pursued successively or concurrently as such party
may elect. The exercise of any remedy by either party shall not be deemed an
election of remedies or preclude such party from exercising any other remedies
in the future.

20. Landlord’s Lien. Landlord acknowledges and agrees that Tenant shall have the
right, at any time, to encumber all or any portion of its interest in and to any
furniture, trade fixtures, equipment or other personalty located in the Premises
with a lien to secure financing, and Landlord agrees to execute Landlord’s
standard form lien waiver in connection with such financing.

21. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises during the Term, broom-clean,
reasonable wear and tear (and condemnation and Casualty damage, as to which
Section 14 and Section 15 shall control) excepted, and shall deliver to Landlord
all keys to the Premises. Provided that Tenant has performed all of its
obligations hereunder, Tenant may remove all unattached trade fixtures,
furniture, and personal property placed in the Premises or elsewhere in the
Building by Tenant (but Tenant may not remove any such item which was paid for,
in whole or in part, by Landlord or any wiring or cabling unless Landlord
requires such removal). Additionally, at Landlord’s option, Tenant shall (not
later than ten (10) days after the expiration or earlier termination of the
Lease) remove such alterations, additions (including stairs and bank vaults),
improvements, trade fixtures, personal property, equipment, wiring, conduits,
cabling and furniture (including Tenant’s Off-Premises Equipment) as Landlord
may request. Tenant shall repair all damage caused by such removal.
Notwithstanding the foregoing, Tenant shall only be required to remove cabling
or wiring installed to serve the Premises if Tenant does not remove the existing
cabling and wiring which is located in the Premises on the date of the Lease.
All items not so removed shall, at Landlord’s option, be deemed to have been
abandoned

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   25   



--------------------------------------------------------------------------------

by Tenant and may be appropriated, sold, stored, destroyed, or otherwise
disposed of by Landlord at Tenant’s cost without notice to Tenant and without
any obligation to account for such items; any such disposition shall not be
considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted under Section 20. The provisions of
this Section 21 shall survive the expiration or earlier termination of the
Lease.

22. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over:
(a) Tenant shall pay, in addition to the other Rent, Base Rent equal to one
hundred fifty percent (150%) of Tenant’s then-current Base Rent rate; and
(b) Tenant shall otherwise continue to be subject to all of Tenant’s obligations
under this Lease. The provisions of this Section 22 shall not be deemed to limit
or constitute a waiver of any other rights or remedies of Landlord provided
herein or at Law. If Tenant fails to surrender the Premises upon the termination
or expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom. Notwithstanding the foregoing, if Tenant holds
over with Landlord’s express written consent, then Tenant shall be a
month-to-month tenant and Tenant shall pay, in addition to the other Rent, Base
Rent equal to one hundred twenty-five percent (125%) of the Base Rent payable
during the last month of the Term.

23. Certain Rights Reserved by Landlord. Provided that the exercise of such
rights does not unreasonably interfere with Tenant’s occupancy of the Premises,
Landlord shall have the following rights:

(a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project or Complex, as applicable, or any part
thereof; to enter upon the Premises (after giving Tenant at least twenty-four
(24) hours notice thereof, which may be oral notice, except in cases of real or
apparent emergency, in which case no notice shall be required) and, during the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building. Furthermore, notwithstanding any other provision contained herein to
the contrary, Landlord shall use commercially reasonable efforts to not disturb
the normal conduct of Tenant’s business in connection with any entry onto the
Premises, and Landlord acknowledges and agrees that all entries into the
Premises, whether addressed in this Section 23(a) or elsewhere in this Lease,
shall be subject to the notice requirements as set forth in this Section 23(a);

(b) Security. To take such reasonable security measures as Landlord deems
advisable (provided, however, that any such security measures are for Landlord’s
own protection, and Tenant acknowledges that Landlord is not a guarantor of the
security or safety of any Tenant Party and that such security matters are the
responsibility of Tenant); including evacuating the Building for cause,
suspected cause, or for drill purposes; temporarily denying

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   26   



--------------------------------------------------------------------------------

access to the Building; and closing the Building after Normal Business Hours and
on Sundays and Holidays, subject, however, to Tenant’s right to enter when the
Building is closed after Normal Business Hours under such reasonable regulations
as Landlord may prescribe from time to time;

(c) Repairs and Maintenance. To enter the Premises at all reasonable hours to
perform Landlord’s repair and maintenance obligations and rights under the
Lease; and

(d) Prospective Purchasers and Lenders. To enter the Premises at all reasonable
hours to show the Premises to prospective purchasers or lenders; and

(e) Prospective Tenants. At any time during the last twelve (12) months of the
Term or at any time following the occurrence of an Event of Default until such
Event of Default is cured, to enter the Premises at all reasonable hours to show
the Premises to prospective tenants.

24. Substitution Space. [Intentionally deleted]

25. Hazardous Materials.

(a) During the term of this Lease, Tenant shall comply with all Environmental
Laws (as defined in Section 25(i) below) applicable to the operation or use of
the Premises, will cause all other persons occupying or using the Premises to
comply with all such Environmental Laws, will immediately pay or cause to be
paid all costs and expenses incurred by reason of such compliance.

(b) Tenant shall not generate, use, treat, store, handle, release or dispose of,
or permit the generation, use, treatment, storage, handling, release or disposal
of Hazardous Materials (as defined in Section 25(i) hereof) on the Premises, or
the Complex, or transport or permit the transportation of Hazardous Materials to
or from the Premises or the Complex except for limited quantities of household
cleaning products and office supplies used or stored at the Premises and
required in connection with the routine operation and maintenance of the
Premises, and in compliance with all applicable Environmental Laws.

(c) At any time and from time to time during the term of this Lease, Landlord
may perform an environmental site assessment report concerning the Premises,
prepared by an environmental consulting firm chosen by Landlord, indicating the
presence or absence of Hazardous Materials caused or permitted by Tenant and the
potential cost of any compliance, removal or remedial action in connection with
any such Hazardous Materials on the Premises. Tenant shall grant and hereby
grants to Landlord and its agents access to the Premises and specifically grants
Landlord an irrevocable non-exclusive license to undertake such an assessment.
If such assessment report indicates the presence of Hazardous Materials caused
or permitted by Tenant, then such report shall be at Tenant’s sole cost and
expense.

(d) Tenant will immediately advise Landlord in writing of any of the following
upon Tenant’s becoming aware of same: (1) any pending or threatened
Environmental Claim (as defined in Section 25(i) below) against Tenant relating
to the Premises or the Complex; (2) any condition or occurrence on the Premises
or the Complex that (a) results in

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   27   



--------------------------------------------------------------------------------

noncompliance by Tenant with any applicable Environmental Law, or (b) could
reasonably be anticipated to form the basis of an Environmental Claim against
Tenant or Landlord or the Premises; (3) any condition or occurrence on the
Premises or any property adjoining the Premises that could reasonably be
anticipated to cause the Premises to be subject to any restrictions on the
ownership, occupancy, use or transferability of the Premises under any
Environmental Law; and (4) the actual or anticipated taking of any removal or
remedial action by Tenant in response to the actual or alleged presence of any
Hazardous Material on the Premises or the Complex. All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and Tenant’s response thereto. In
addition, Tenant will provide Landlord with copies of all communications
regarding the Premises with any governmental agency relating to Environmental
Laws, all such communications with any person relating to Environmental Claims,
and such detailed reports of any such Environmental Claim as may reasonably be
requested by Landlord.

(e) To the best of Landlord’s actual knowledge, as of the date of the Lease
there are no Hazardous Materials contamination of the Building or Complex in
violation of any Environmental Laws. As used in this Lease, the term “Landlord’s
actual knowledge” means the actual knowledge without inquiry or investigation of
Terrell Boiko, the asset manager having responsibility for the management of the
Complex.

(f) Tenant agrees to indemnify, defend and hold harmless the Indemnitees from
and against all obligations (including removal and remedial actions), losses,
claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against such
Indemnitees directly or indirectly based on, or arising or resulting from
(a) the actual or alleged presence of Hazardous Materials on the Complex which
is caused or permitted by Tenant or a Tenant Party and (b) any Environmental
Claim relating in any way to Tenant’s operation or use of the Premises (the
“Hazardous Materials Indemnified Matters”). The foregoing indemnity shall not
include any Hazardous Materials that were located at the Premises or the Project
on the Commencement Date, nor any Hazardous Materials placed on the Premises or
Project by Landlord, its employees, agents, or contractors. The provisions of
this Section 25 shall survive the expiration or sooner termination of this
Lease.

(g) To the extent that the undertaking in the preceding paragraph may be
unenforceable because it is violative of any law or public policy, Tenant will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Hazardous Materials
Indemnified Matters incurred by the Indemnitees.

(h) All sums paid and costs incurred by Landlord with respect to any Hazardous
Materials Indemnified Matter shall bear interest at the Default Rate from the
date so paid or incurred until reimbursed by Tenant, and all such sums and costs
shall be immediately due and payable on demand.

(i) “Hazardous Materials” means (i) petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and radon gas; (ii) any substances defined as or
included in the definition of

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   28   



--------------------------------------------------------------------------------

“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (iii) any other substance exposure which
is regulated by any governmental authority; (b) “Environmental Law” means any
federal, state or local statute, law, rule, regulation, ordinance, code, policy
or rule of common law now or hereafter in effect and in each case as amended,
and any judicial or administrative interpretation thereof, including any
judicial or administrative order, consent decree or judgment, relating to the
environment, health, safety or Hazardous Materials, including without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. §§ 1801 et seq.; the Clean Water Act, 33 U.S.C. §§ 1251 et seq.;
the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act,
42 U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f et
seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. §§ 651 et seq.; and (c) “Environmental Claims” means
any and all administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of non-compliance or violation,
investigations, proceedings, consent orders or consent agreements relating in
any way to any Environmental Law or any Environmental Permit, including without
limitation (i) any and all Environmental Claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

26. Miscellaneous.

(a) Landlord Transfer. Landlord may transfer any portion of the Building and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.

(b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building or Complex shall be limited to Tenant’s
actual direct, but not consequential, damages therefor and shall be recoverable
only from the interest of Landlord in the Building, and Landlord (and its
partners, shareholders or members) shall not be personally liable for any
deficiency. Additionally, to the extent allowed by Law, Tenant hereby waives any
statutory lien it may have against Landlord or its assets, including without
limitation, the Building.

(c) Force Majeure. Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   29   



--------------------------------------------------------------------------------

computation of any such period of time, any delays due to strikes, riots, acts
of God, shortages of labor or materials, war, governmental laws, regulations, or
restrictions, or any other causes of any kind whatsoever which are beyond the
control of such party.

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than as set
forth in the Basic Lease Information (the “Brokers”). Tenant shall indemnify,
defend and hold Landlord harmless from and against all costs, expenses,
attorneys’ fees, liens and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through, or under Tenant
other than the Brokers. Landlord shall compensate Landlord’s broker pursuant to
a separate written agreement between such parties. Landlord’s broker shall
compensate Tenant’s broker pursuant to a separate written agreement between such
parties. The foregoing indemnity shall survive the expiration or earlier
termination of the Lease.

(e) Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within ten (10) days after Landlord has made a request
therefor, a certificate signed by Tenant confirming and containing such factual
certifications and representations as to this Lease as Landlord may reasonably
request. Unless otherwise required by Landlord’s Mortgagee or a prospective
purchaser or mortgagee of the Building, the initial form of estoppel certificate
to be signed by Tenant is attached hereto as Exhibit G. Likewise, Landlord
agrees that upon written request by Tenant, but not more than once in any
twelve-month period, Landlord shall deliver to Tenant an estoppel certificate
covering such matters with respect to the Lease as are reasonably requested by
Tenant or any lender to Tenant.

(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be: (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information; (2) hand
delivered to the intended addressee; (3) sent by a nationally recognized
overnight courier service; or (4) sent by facsimile transmission during Normal
Business Hours followed by a copy of such notice sent in another manner
permitted hereunder. All notices shall be effective upon the earlier to occur of
actual receipt, one (1) Business Day following deposit with a nationally
recognized overnight courier service, or three (3) days following deposit in the
United States mail. The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

(h) Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord, and no custom or practice which may evolve between the
parties in the administration of the terms hereof shall waive or diminish the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms hereof. The terms and conditions contained in this

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   30   



--------------------------------------------------------------------------------

Lease shall inure to the benefit of and be binding upon the parties hereto, and
upon their respective successors in interest and legal representatives, except
as otherwise herein expressly provided. This Lease is for the sole benefit of
Landlord and Tenant, and, other than Landlord’s Mortgagee, no third party shall
be deemed a third party beneficiary hereof.

(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

(m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

(n) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state in which the Premises are located.

(o) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord, which power of attorney is coupled with an interest and is
non-revocable during the Term.

(p) Joint and Several Liability. All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   31   



--------------------------------------------------------------------------------

payment obligations with respect to Rent and all obligations concerning the
condition and repair of the Premises.

(q) Financial Reports. Within thirty (30) days after Landlord’s request, Tenant
will furnish Tenant’s most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to
Landlord Tenant’s most recent annual and quarterly reports. Tenant will discuss
its financial statements with Landlord and, following the occurrence of an Event
of Default hereunder, will give Landlord access to Tenant’s books and records in
order to enable Landlord to verify the financial statements. Landlord will not
disclose any aspect of Tenant’s financial statements that Tenant designates to
Landlord as confidential except: (1) to Landlord’s Mortgagee or prospective
mortgagees or purchasers of the Building (provided that any prospective
purchasers must sign a confidentiality agreement reasonably acceptable to Tenant
prior to viewing any financial reports provided by Tenant); (2) in litigation
between Landlord and Tenant; and (3) if required by court order. Tenant shall
not be required to deliver the financial statements required under this
Section 26(q) more than once in any twelve (12) month period.

(r) Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out-of-pocket
costs payable to third parties and incurred by Landlord in reviewing the
proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within thirty (30) days after Landlord’s delivery to Tenant of
a statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

(s) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
for the installation and operation of telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. All providers of Telecommunications Services
shall be required to comply with the reasonable rules and regulations of the
Building, applicable Laws and Landlord’s policies and practices for the
Building. Tenant acknowledges that Landlord shall not be required to provide or
arrange for any Telecommunications Services and that Landlord shall have no
liability to any Tenant Party in connection with the installation, operation or
maintenance of Telecommunications Services or any equipment or facilities
relating thereto. Tenant, at its cost and for its own account, shall be solely
responsible for obtaining all Telecommunications Services.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   32   



--------------------------------------------------------------------------------

(t) Representations and Warranties.

(i) Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its respective constituent owners or affiliates currently are,
or shall be at any time during the Term hereof, in violation of any laws
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”) and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”).

(ii) Tenant covenants with Landlord that neither Tenant nor any of its
respective constituent owners or affiliates is or shall be during the Term
hereof a “Prohibited Person,” which is defined as follows: (A) a person or
entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (B) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;
(C) a person or entity with whom Landlord is prohibited from dealing with or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (D) a person or
entity who commits, threatens or conspires to commit or support “terrorism” as
defined in Section 3(d) of the Executive Order; (E) a person or entity that is
named as a “specially designated national and blocked person” on the then-most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list; and (F) a person
or entity who is affiliated with a person or entity listed in items (A) through
(E), above.

(iii) At any time and from time-to-time during the Term, Tenant shall deliver to
Landlord, within ten (10) days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and confirming Tenant’s compliance with this Section 26(t).

(u) Confidentiality. Intentionally deleted.

(v) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.

(w) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A -   Outline of Premises Exhibit B -   Description of the Land
Exhibit C -   Additional Rent, Taxes and Insurance

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   33   



--------------------------------------------------------------------------------

Exhibit D -   Tenant Finish-Work Exhibit E -   Building Rules and Regulations
Exhibit F -   Form of Confirmation of Commencement Date Letter Exhibit G -  
Form of Tenant Estoppel Certificate Exhibit H -   Parking Agreement Exhibit I -
  Renewal Option Exhibit J -   Right of First Refusal Exhibit J-1 -   Offer
Space Exhibit K -   Termination Option Exhibit L -   Rooftop Rights Exhibit M -
  Form of Letter of Credit Exhibit N -   Janitorial Specifications Exhibit O -  
UPS/Generator Exhibit P -   Restrictions on Building

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

[Signature page follows]

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   34   



--------------------------------------------------------------------------------

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

LANDLORD:

     

CENTREPORT TRINITY, LTD.,

a Texas limited partnership

     

By:

 

CARDINAL CENTREPORT, LLC,

a Texas limited liability company,

its General Partner

       

By:

 

INVESCO, INC.,

a Delaware corporation its Manager

         

By:

 

INVESCO REAL ESTATE DIVISION

           

By:

 

/s/ Kevin Johnson

           

Name:

 

Kevin Johnson

           

Title:

 

Vice President

TENANT:

   

RADIANT SYSTEMS, INC.,

a Georgia corporation

     

By:

 

/s/ Mark Haidet

     

Name:

 

Mark Haidet

     

Title:

 

Chief Financial Officer

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

      Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

LOGO [g21769img_1.jpg]

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   A-1   



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF THE LAND

LOGO [g21769img_2.jpg]

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   B-1   



--------------------------------------------------------------------------------

EXHIBIT C

ADDITIONAL RENT, TAXES, AND INSURANCE

1. Additional Rent. Tenant shall pay to Landlord the amount (per each rentable
square foot in the Premises) (“Additional Rent”) by which the annual Operating
Costs (defined below) per rentable square foot in the Building or Complex, as
applicable, for each year of the Term exceed the annual Operating Costs per
rentable square foot in the Building or Complex, as applicable, for calendar
year 2006 (the “Base Year”). Notwithstanding the foregoing, for purposes of
calculating the amount payable by Tenant under this Section 1, Operating Costs
(with the exception of Uncontrollable Expenses (defined below)) per rentable
square foot in the Building or Complex, as applicable, shall not exceed for any
calendar year during the Term of this Lease, other than the first calendar year,
the amount of Operating Costs per rentable square foot in the Building or
Complex, as applicable, for the preceding calendar year plus six percent (6%).
The term “Uncontrollable Expenses” means expenses relating to the cost of
utilities, insurance, real estate taxes and other uncontrollable expenses (such
as, but not limited to, increases in the minimum wage which may affect the cost
of service contracts). Landlord may make a good faith estimate of the Additional
Rent to be due by Tenant for any calendar year or part thereof during the Term.
During each calendar year or partial calendar year of the Term after the Base
Year, Tenant shall pay to Landlord, in advance concurrently with each monthly
installment of Base Rent, an amount equal to the estimated Additional Rent for
such calendar year or part thereof divided by the number of months therein. From
time to time, Landlord may estimate and re-estimate the Additional Rent to be
due by Tenant and deliver a copy of the estimate or re-estimate to Tenant.
Thereafter, the monthly installments of Additional Rent payable by Tenant shall
be appropriately adjusted in accordance with the estimations so that, by the end
of the calendar year in question, Tenant shall have paid all of the Additional
Rent as estimated by Landlord. Any amounts paid based on such an estimate shall
be subject to adjustment as herein provided when actual Operating Costs are
available for each calendar year. Operating Costs for the Base Year, for the
purpose of comparisons of the Base Year with subsequent years only, shall be
calculated so as to not include any of the following to the extent such
components are not also included in the comparison year: market-wide labor-rate
increases due to extraordinary circumstances, including boycotts and strikes;
utility rate increases due to extraordinary circumstances, including
conservation surcharges, boycotts, embargos or other shortages; or amortized
costs relating to capital improvements (the foregoing items being collectively
referred to as the “Extraordinary Operating Costs”). However, to the extent any
such Extraordinary Operating Costs are also included in the comparison year,
then, for the purposes of comparison to the Base Year, such Extraordinary
Operating Costs shall also be included in the Base Year. Tenant shall not be
obligated to pay the Additional Rent, Taxes or Insurance obligations set forth
in this Exhibit C relating to the Must Take Space until the Must Take Space
Commencement Date.

2. Operating Costs. The term “Operating Costs” shall mean all reasonable and
customary expenses and disbursements (subject to the limitations set forth
below) that Landlord incurs in connection with the ownership, operation, and
maintenance of the Project or Complex, as applicable, determined in accordance
with sound accounting principles consistently applied, including the following
costs: (a) wages and salaries of all on-site employees at the level of Property
Manager or below engaged in the management, operation, maintenance, repair or

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   C-1   



--------------------------------------------------------------------------------

security of the Project or Complex, as applicable (together with Landlord’s
reasonable allocation of expenses of off-site employees who perform a portion of
their services in connection with the operation, maintenance or security of the
Project or Complex, as applicable), including taxes, insurance and benefits
relating thereto; (b) all supplies and materials used in the operation,
maintenance, repair, replacement, and security of the Project or Complex, as
applicable; (c) costs for improvements made to the Project or Complex, as
applicable which, although capital in nature, are (i) expected to reduce the
normal Operating Costs (including all utility costs) of the Project or Complex,
as applicable, as amortized using a commercially reasonable interest rate over
the time period reasonably estimated by Landlord to recover the costs thereof
taking into consideration the anticipated cost savings, as determined by
Landlord using its good faith, commercially reasonable judgment, as well as
(ii) capital improvements made in order to comply with any Law hereafter
promulgated by any governmental authority or any interpretation hereafter
rendered with respect to any existing Law, as amortized using a commercially
reasonable interest rate over the useful economic life of such improvements as
determined by Landlord in its reasonable discretion, as well as (iii) capital
improvements made to improve the health and safety of the Building and its
occupants, as amortized using a commercially reasonable interest rate over the
useful economic life of such improvements as determined by Landlord in its
reasonable discretion; (d) cost of all utilities; (e) repairs, replacements, and
general maintenance of the Project or Complex, as applicable; (f) fair market
rental and other costs with respect to the management office for the Building or
Complex, if any; and (g) service, maintenance and management contracts with
independent contractors for the operation, maintenance, management, repair,
replacement, or security of the Project or Complex, as applicable. If the
Building is part of a Complex, Operating Costs may be prorated among the Project
and the other buildings of the Complex, as reasonably determined by Landlord.

Operating Costs shall not include costs for:

(1) Leasing commissions, attorneys’ fees and other expenses related to leasing
tenant space and constructing improvements for the sole benefit of an individual
tenant.

(2) Goods and services furnished to an individual tenant of the Building which
are above building standard and which are separately reimbursable directly to
Landlord in addition to Excess Operating Expenses.

(3) Repairs, replacements and general maintenance paid by insurance proceeds or
condemnation proceeds.

(4) Except as expressly provided above, depreciation, amortization, interest
payments on any encumbrances on the Property and the cost of capital
improvements or additions.

(5) Costs of installing any specialty service, such as an observatory,
broadcasting facility, luncheon club, or athletic or recreational club.

(6) Expenses for repairs or maintenance related to the Property which have been
reimbursed to Landlord pursuant to warranties or service contracts.

(7) Costs (other than maintenance costs) of any art work (such as sculptures or
paintings) used to decorate the Building.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   C-2   



--------------------------------------------------------------------------------

(8) Payments on indebtedness secured by liens against the Property, or costs of
refinancing such indebtedness.

(9) Attorneys’ fees, costs and disbursements and other expenses incurred in
connection with negotiations or disputes with tenants, other occupants, or
prospective tenants or occupants.

(10) Landlord’s cost of electricity and other services that are sold to tenants
and for which Landlord is entitled to be reimbursed by tenants as an additional
charge or rental over and above the basic rent payable under the lease with such
tenant (except, to the extent applicable, for tenants’ pro rata share of
electricity for the Premises paid as part of Operating Costs).

(11) Expenses in connection with services or other benefits of a type which are
not available to Tenant but which are provided to another tenant or occupant.

(12) Costs incurred due to violation by Landlord or any tenant of the terms and
conditions of any lease.

(13) Any costs, fines or penalties incurred due to violations by Landlord of any
governmental rule or authority.

(14) Costs incurred in the removal of asbestos or other substances considered to
be detrimental to the health or the environment of occupants of the Building,
except for costs incurred by Landlord to comply with any laws which are enacted
after the effective date of this Lease.

(15) Costs associated with compliance with provisions of general building codes,
which provisions were enacted prior to Tenant’s occupancy, whether such work is
performed before or after the effective date of this Lease.

(16) Any management fees or asset management fees to the extent they exceed
comparable fees in comparable buildings in the area.

(17) Costs and expenses attributable to the correction of any construction
defects in the initial construction of the Building or the construction of any
additions to the Building.

(18) Landlord’s general overhead except as it directly relates to the operation,
management, maintenance, repair and security of the Building.

(19) Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord unless any income generated from such
concessions is used to reduce Operating Expenses.

(20) Costs and expenses associated with the removal or encapsulation of asbestos
or other hazardous or toxic substances.

(21) Any costs representing any amount paid for services and materials
(including overhead and profit increments) to a related person, firm, or entity
to the extent such amount

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   C-3   



--------------------------------------------------------------------------------

exceeds the amount that would be paid for such services or materials at the then
existing market rates to an unrelated person, firm or corporation.

(22) Taxes and Insurance which are paid separately pursuant to Section 3 and 4,
below.

3. Taxes. Tenant shall also pay Tenant’s Proportionate Share of any increase in
Taxes for each year and partial year falling within the Term over the Taxes for
the Base Year. Tenant shall pay Tenant’s Proportionate Share of Taxes in the
same manner as provided above for Tenant’s Proportionate Share of Operating
Costs. “Taxes” shall mean taxes, assessments, and governmental charges or fees
whether federal, state, county or municipal, and whether they be by taxing
districts or authorities presently taxing or by others, subsequently created or
otherwise, and any other taxes and assessments (including non-governmental
assessments for common charges under a restrictive covenant or other private
agreement that are not treated as part of Operating Costs) now or hereafter
attributable to the Project or Complex, as applicable (or its operation),
excluding, however, penalties and interest thereon and federal and state taxes
on income (if the present method of taxation changes so that in lieu of or in
addition to the whole or any part of any Taxes, there is levied on Landlord a
capital tax directly on the rents received therefrom or a franchise tax,
assessment, or charge based, in whole or in part, upon such rents for the
Project or Complex, as applicable, then all such taxes, assessments, or charges,
or the part thereof so based, shall be deemed to be included within the term
“Taxes” for purposes hereof). Taxes shall include the commercially reasonable
costs of consultants retained in an effort to lower taxes and all costs incurred
in disputing any taxes or in seeking to lower the tax valuation of the Project.
For property tax purposes, to the extent allowed by Law, Tenant waives all
rights to protest or appeal the appraised value of the Premises, as well as the
Project and Complex, and all rights to receive notices of reappraisement.

4. Insurance. Tenant shall also pay Tenant’s Proportionate Share of any
increases in Insurance for each year and partial year falling within the Term
over the Insurance for the Base Year. Tenant shall pay Tenant’s Proportionate
Share of Insurance in the same manner as provided above for Tenant’s
Proportionate Share of Operating Costs. “Insurance” shall mean property,
liability and other insurance coverages carried by Landlord in its commercially
reasonable discretion, including without limitation deductibles and risk
retention programs and an allocation of a portion of the cost of blanket
insurance policies maintained by Landlord and/or its affiliates.

5. Operating Costs and Tax and Insurance Statement. By May 1 of each calendar
year, or as soon thereafter as practicable, Landlord shall furnish to Tenant a
statement of Operating Costs for the previous year, adjusted as provided in
Section 6 of this Exhibit, and of the Taxes and Insurance for the previous year
(the “Operating Costs, Tax and Insurance Statement”). If Tenant’s estimated
payments of Operating Costs or Taxes or Insurance under this Exhibit C for the
year covered by the Operating Costs, Tax and Insurance Statement exceed Tenant’s
share of such items as indicated in the Operating Costs, Tax and Insurance
Statement, then Landlord shall promptly credit or reimburse Tenant for such
excess; likewise, if Tenant’s estimated payments of Operating Costs, Taxes or
Insurance under this Exhibit C for such year are less than Tenant’s share of
such items as indicated in the Operating Costs, Tax and Insurance Statement,
then Tenant shall promptly pay Landlord such deficiency, notwithstanding that
the

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   C-4   



--------------------------------------------------------------------------------

Term has expired and Tenant has vacated the Premises. Landlord and Tenant are
knowledgeable and experienced in commercial transactions and agree that the
provisions of this Lease for determining charges, amounts and additional rent
payable by Tenant are commercially reasonable and valid even though such methods
may not state a precise mathematical formula for determining such charges.
ACCORDINGLY, TENANT VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS OF
TENANT UNDER SECTION 93.012 OF THE TEXAS PROPERTY CODE.

Within one-hundred twenty (120) days (the “Audit Election Period”) after
Landlord furnishes to Tenant the Operating Costs, Tax and Insurance Statement
for any calendar year, Tenant may, at its expense during Landlord’s normal
business hours, elect to audit Landlord’s Operating Costs, Taxes and Insurance
for such calendar year only, subject to the following conditions: (1) there is
no uncured Event of Default under this Lease; (2) the audit shall be prepared by
an independent certified public accounting firm of recognized regional or
national standing; (3) in no event shall any audit be performed by a firm
retained on a “contingency fee” basis; (4) the audit shall commence within
thirty (30) days after Landlord makes Landlord’s books and records available to
Tenant’s auditor and shall conclude within sixty (60) days after commencement;
(5) the audit shall be conducted where Landlord maintains its books and records
and shall not unreasonably interfere with the conduct of Landlord’s business;
and (6) Tenant and its accounting firm shall treat any audit in a confidential
manner and shall each execute Landlord’s commercially reasonable confidentiality
agreement for Landlord’s benefit prior to commencing the audit. Tenant shall
deliver a copy of such audit to Landlord within five (5) business days of
receipt by Tenant. This paragraph shall not be construed to limit, suspend, or
abate Tenant’s obligation to pay Rent when due, including estimated Operating
Costs, Taxes and Insurance. After verification, Landlord shall credit any
overpayment determined by the audit report against the next Rent due and owing
by Tenant or, if no further Rent is due, refund such overpayment directly to
Tenant within thirty (30) days of determination. Likewise, Tenant shall pay
Landlord any underpayment determined by the audit report within thirty (30) days
of determination. The foregoing obligations shall survive the expiration or
earlier termination of the Lease. If Tenant does not give written notice of its
election to audit during the Audit Election Period, Landlord’s Operating Costs,
Taxes and Insurance for the applicable calendar year shall be deemed approved
for all purposes, and Tenant shall have no further right to review or contest
the same except as otherwise expressly provided for below. If the audit proves
that Landlord’s calculation of Operating Costs, Taxes and Insurance for the
calendar year under inspection was overstated by more than five percent (5%) in
the aggregate, then, after verification, Landlord shall pay Tenant’s actual
reasonable out-of-pocket audit and inspection fees applicable to the review of
said calendar year statement within thirty (30) days after receipt of Tenant’s
invoice therefor.

6. Gross-Up. With respect to any calendar year or partial calendar year
(including, but not limited to the Base Year) in which the Building or Complex,
as applicable, is not occupied to the extent of 100% of the rentable area
thereof, or Landlord is not supplying services to 100% of the rentable area
thereof, the Operating for such period shall, for the purposes hereof, be
increased to the amount which would have been incurred had the Building or
Complex, as applicable, been occupied to the extent of 100% of the rentable area
thereof and Landlord had been supplying services to 100% of the rentable area
thereof.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   C-5   



--------------------------------------------------------------------------------

EXHIBIT D

TENANT FINISH-WORK: ALLOWANCE

(Landlord Performs the Work)

1. Acceptance of Premises. Except for the Landlord Work (hereinafter defined)
and the performance of the Work described in this Exhibit, Tenant accepts the
Premises in their “AS-IS” condition on the date that this Lease is entered into.

2. Space Plans.

(a) Preparation and Delivery. Tenant shall meet with a design consultant
selected by Tenant and approved by Landlord, which approval shall not be
unreasonably withheld (the “Architect”) to discuss the nature and extent of all
improvements that Tenant proposes to install in the Premises and, at such
meeting, provide the Architect with all necessary data and information needed by
the Architect to prepare initial space plans therefor as required by this
paragraph. On or before September 9, 2005 (the “Space Plans Delivery Deadline”),
Tenant shall deliver to Landlord a space plan prepared by the Architect
depicting improvements to be installed in the Premises (the “Space Plans”).

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted Space Plans within five (5) Business Days after Tenant’s submission
thereof. Landlord’s approval shall not be unreasonably withheld, conditioned or
delayed. If Landlord disapproves of such Space Plans, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within three (3) Business Days after such notice,
revise such Space Plans in accordance with Landlord’s objections and submit to
Landlord for its review and approval. Landlord shall notify Tenant in writing
whether it approves of the resubmitted Space Plans within three (3) Business
Days after its receipt thereof. This process shall be repeated until the Space
Plans have been finally approved by Landlord and Tenant. If Tenant fails to
timely deliver such Space Plans, then each day after the Space Plans Delivery
Deadline that such Space Plans are not delivered to Landlord shall be a Tenant
Delay Day (defined below). If Landlord fails to respond to a request for consent
within the time periods stated above, then Landlord shall be deemed to have
consented to such request if Tenant sends a second request for consent after the
time periods above (which notice shall have a heading in at least 12-point type,
bold and all caps “FAILURE TO RESPOND SHALL RESULT IN DEEMED APPROVAL OF A
TENANT REQUEST”) and Landlord fails to respond within three (3) Business Days
after receipt of such second request.

3. Working Drawings.

(a) Preparation and Delivery. Tenant shall cause to be prepared final working
drawings of all improvements to be installed in the Premises (including without
limitation mechanical, electrical and plumbing drawings) and deliver the same to
Landlord for its review and approval (which approval shall not be unreasonably
withheld, delayed or conditioned) on or before October 1, 2005 (the “Working
Drawings Delivery Deadline”). Such working drawings shall be prepared by
Architect (whose fee shall be included in the Total Construction Costs [defined
below]).

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   D-1   



--------------------------------------------------------------------------------

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within seven (7) Business Days after Tenant’s
submission thereof. If Landlord disapproves of such working drawings, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within three (3) Business Days
after such notice, revise such working drawings in accordance with Landlord’s
objections and submit the revised working drawings to Landlord for its review
and approval. Landlord shall notify Tenant in writing whether it approves of the
resubmitted working drawings within three (3) Business Days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Landlord and Tenant. If Tenant fails to timely deliver such
working drawings, then each day after the Working Drawings Delivery Deadline
that such working drawings are not delivered to Landlord shall be a Tenant Delay
Day (defined below). If Landlord fails to respond to a request for consent
within the time periods stated above, then Landlord shall be deemed to have
consented to such request if Tenant sends a second request for consent after the
time periods above (which notice shall have a heading in at least 12-point type,
bold and all caps “FAILURE TO RESPOND SHALL RESULT IN DEEMED APPROVAL OF A
TENANT REQUEST”) and Landlord fails to respond within three (3) Business Days
after receipt of such second request. If the working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant by October 15, 2005,
then each day after such time period that such working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant as a result of Tenant
rather than Landlord caused delays shall constitute a Tenant Delay Day.

(c) Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or the Building’s
Systems, then the working drawings pertaining thereto must be approved by
Landlord’s engineer. Landlord’s approval of such working drawings shall not be
unreasonably withheld, provided that (1) they comply with all Laws, (2) the
improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s Structure or the Building’s Systems
(including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’s Common Areas or
elevator lobby areas (if any), (3) such working drawings are sufficiently
detailed to allow construction of the improvements in a good and workmanlike
manner, and (4) the improvements depicted thereon conform to the reasonable
rules and regulations promulgated from time to time by Landlord for the
construction of tenant improvements (a copy of which has been delivered to
Tenant). As used herein, “Working Drawings” shall mean the final working
drawings approved by both Tenant and Landlord, as amended from time to time by
any approved changes thereto, and “Work” shall mean all improvements to be
constructed in accordance with and as indicated on the Working Drawings,
together with any work required by governmental authorities to be made to other
areas of the Building as a result of the improvements indicated by the Working
Drawings (which additional work shall be subject to Tenant’s review and
reasonable approval). Landlord’s approval of the Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any Law, but shall merely be the consent of Landlord thereto.
Tenant shall, at Landlord’s request, sign the Working Drawings to evidence its
review and approval thereof. After the Working Drawings have been approved,
Landlord shall cause the Work to be performed in substantial accordance with the
Working Drawings.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   D-2   



--------------------------------------------------------------------------------

4. Bidding of Work. Prior to commencing the Work, Landlord shall competitively
bid the Work to four (4) contractors mutually acceptable to Tenant and Landlord,
excluding Wilcox Construction. If the estimated Total Construction Costs
(defined in Section 8 below) are expected to exceed the Construction Allowance
(defined in Section 9 below), Tenant shall be allowed to review the submitted
bids from such contractors to value engineer any of Tenant’s requested
alterations. In such case, Tenant shall notify Landlord of any items in the
Working Drawings that Tenant desires to change within five (5) Business Days
after Landlord’s submission thereof to Tenant. If Tenant fails to notify
Landlord of its election within such five (5) Business Day period, Tenant shall
be deemed to have approved the bids. Within ten (10) Business Days following
Landlord’s submission to Tenant of the initial construction bids under the
foregoing provisions (if applicable), Tenant shall have completed all of the
following items: (a) finalized with Landlord’s representative and the proposed
contractor, the pricing of any requested revisions to the bids for the Work, and
(b) approved in writing any overage in the Total Construction Costs in excess of
the Construction Allowance, failing which each day after such ten (10) Business
Day period shall constitute a Tenant Delay Day. All of the Work shall be
performed under “Not to Exceed” price contracts.

5. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (1) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (a) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), (b) the exterior appearance of the Building, or (c) the
appearance of the Building’s Common Areas or elevator lobby areas (if any), or
(2) if any such requested change would reasonably be expected to delay the
Initial Premises Commencement Date (unless Tenant agrees such delay will be
deemed Tenant Delay Days), Landlord may withhold its consent in its sole and
absolute discretion. Tenant shall, upon completion of the Work, furnish Landlord
with an accurate architectural “as-built” plan of the Work as constructed, which
plan shall be incorporated into this Exhibit D by this reference for all
purposes. If Tenant requests any changes to the Work described in the Space
Plans or the Working Drawings, then such increased costs and any additional
design costs incurred in connection therewith as the result of any such change
shall be added to the Total Construction Costs.

6. Definitions. As used herein, a “Tenant Delay Day” shall mean each day of
delay in the performance of the Work that occurs (a) because of Tenant’s failure
to timely deliver or approve any required documentation such as the Space Plans
or Working Drawings, (b) because Tenant fails to timely furnish any information
or deliver or approve any required documents such as the Space Plans, Working
Drawings (whether preliminary, interim revisions or final), pricing estimates,
construction bids, and the like, (c) because of any change by Tenant to the
Space Plans or Working Drawings, (d) because Tenant fails to attend any meeting
with Landlord, the Architect, any design professional, or any contractor, or
their respective employees or representatives, as may be required or scheduled
hereunder in connection with the preparation or completion of any construction
documents, such as the Space Plans, Working Drawings, or in connection with the
performance of the Work, (e) because of any specification by Tenant of materials
or installations in addition to or other than Landlord’s standard finish-out
materials (provided, however, in no event shall the specification by Tenant of
such non-standard materials or installations constitute a cause resulting in a
Tenant Delay Day unless and except under

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   D-3   



--------------------------------------------------------------------------------

circumstances where Landlord advised Tenant at the time of its request of such
non-standard materials or installations of the expected period of delay which
may be caused thereby and provided Tenant the opportunity to withdraw its
request for such non-standard materials or installations), or (f) because a
Tenant Party otherwise directly delays completion of the Work. As used herein
“Substantial Completion,” “Substantially Completed,” and any derivations thereof
mean the Work in the Premises has been performed in substantial accordance with
the Working Drawings, as reasonably determined by Landlord (other than any
details of construction, mechanical adjustment or other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use or
occupancy of the Premises) and the procurement of a certificate of substantial
completion from the architect which prepared the Working Drawings and the
issuance of a certificate of occupancy.

7. Walk-Through; Punchlist. When Landlord considers the Work in the Premises to
be Substantially Completed, Landlord will notify Tenant and within five
(5) Business Days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the Premises and identify any
necessary touch-up work, repairs and minor completion items that are necessary
for final completion of the Work. Neither Landlord’s representative nor Tenant’s
representative shall unreasonably withhold his or her agreement on punchlist
items. Landlord shall use reasonable efforts to cause the contractor performing
the Work to complete all punchlist items within thirty (30) days after agreement
thereon; however, Landlord shall not be obligated to engage overtime labor in
order to complete such items.

8. Excess Costs. The entire out of pocket cost incurred by Landlord in
performing the Work (including design of the Work and preparation of the Working
Drawings, costs of construction labor and materials, electrical usage during
construction, additional janitorial services, general tenant signage, related
taxes and insurance costs, and the construction supervision fee referenced in
Section 10 of this Exhibit, all of which costs are herein collectively called
the “Total Construction Costs”) in excess of the Construction Allowance
(hereinafter defined) shall be paid by Tenant. Notwithstanding the foregoing,
Landlord shall be solely responsible for the cost of the Space Plans not to
exceed $0.08 per rentable square foot of the Premises and such amount shall not
be deducted from the Construction Allowance. Upon approval of the Working
Drawings and selection of a contractor, Tenant shall promptly (a) execute a work
order agreement prepared by Landlord which identifies such drawings and itemizes
the Total Construction Costs and sets forth the Construction Allowance, and
(b) pay to Landlord fifty percent (50%) of the amount by which Total
Construction Costs exceed the Construction Allowance. Upon Substantial
Completion of the Work and before Tenant occupies any portion of the Premises to
conduct business therein, Tenant shall pay to Landlord an amount equal to the
Total Construction Costs (as adjusted for any approved changes to the Work),
less (1) the amount of the advance payment already made by Tenant, and (2) the
amount of the Construction Allowance. In the event of default of payment of such
excess costs, Landlord (in addition to all other remedies) shall have the same
rights as for an Event of Default under the Lease.

9. Construction Allowance.

(a) Landlord shall provide to Tenant a construction allowance not to exceed
$16.00 per rentable square foot in the Premises (the “Construction Allowance”)
to be applied

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   D-4   



--------------------------------------------------------------------------------

toward the Total Construction Costs, as adjusted for any changes to the Work.
Except as set forth below regarding the Direct Purchase Items, the Construction
Allowance shall not be disbursed to Tenant in cash, but shall be applied by
Landlord to the payment of the Total Construction Costs, if, as, and when the
cost of the Work is actually incurred and paid by Landlord. The Construction
Allowance shall be used for architectural and hard construction costs, which
costs may include an uninterrupted power source system and generator (the “UPS”)
(subject to the terms of Exhibit O and approval by Landlord of plans therefor).
Upon the expiration or earlier termination of the Lease, the ownership of any
portion of the UPS paid for out of the Construction Allowance shall at
Landlord’s election belong to Landlord. Notwithstanding the foregoing, a portion
of the Construction Allowance not to exceed: (i) $4.00 per rentable square foot
in the Premises may be used to reimburse Tenant for costs of moving to the
Premises and for the purchase and installation of data cabling in the Premises,
as set forth below; and (ii) three percent (3%) of the Total Construction Costs
may be used to pay a construction manager if Wilcox is selected as the general
contractor as set forth in Section 10 below. It is anticipated that Tenant shall
directly purchase the UPS (as defined above to include a generator) and the data
cabling for the Premises (collectively, the “Direct Purchase Items”), the
installation of which shall be coordinated by Landlord in connection with the
Work, with the cost of such installation being included in the Total
Construction Costs. Reimbursement of Tenant’s costs of the Direct Purchase Items
and Tenant’s costs of moving (limited as set forth above) shall be made by
Landlord within thirty (30) days of Landlord’s receipt of paid invoices for such
items. The Construction Allowance must be used within six (6) months following
the Initial Premises Commencement Date or shall be deemed forfeited with no
further obligation by Landlord with respect thereto.

(b) In addition to the Construction Allowance, Landlord shall pay an amount not
to exceed $7.50 per square foot in the Premises (the “Existing Lease Allowance”)
directly to Tenant’s current landlord for rental obligations under its existing
lease or towards a buy-out fee under such lease. The Existing Lease Allowance
shall be available to Tenant on or after July 1, 2006 and must be used by
March 1, 2007 or all rights thereto shall revert to Landlord. If Tenant is
relieved of their rental obligation under the existing lease prior to October 1,
2007, any unused portion of the Existing Lease Allowance shall revert to
Landlord.

10. Construction Management. Landlord or its Affiliate or agent shall supervise
the Work, make disbursements required to be made to the contractor, and act as a
liaison between the contractor and Tenant and coordinate the relationship
between the Work, the Building and the Building’s Systems. In consideration for
Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction supervision fee equal to three percent (3%) of the Total
Construction Costs which are included in the general contractor’s contract.
Notwithstanding the foregoing, if Tenant uses Wilcox Construction (“Wilcox”) as
its general contractor, the construction supervision fee shall be waived by
Landlord, and Tenant may use up to three percent (3%) of the Construction
Allowance to pay Tenant’s construction manager.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   D-5   



--------------------------------------------------------------------------------

11. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

Landlord’s Representative:

Tracy Lyne

Wilcox Real Estate

14785 Preston Road

Suite 850

Dallas, TX 75254

Telephone: 972-759-7851

Telecopy: 972-759-7951

Tenant’s Representative:

Randy Thompson

Cushman & Wakefield of Texas, Inc.

15455 Dallas Parkway, #800

Addison TX, 75001

Telephone: 972-663-9600

12. Miscellaneous. To the extent not inconsistent with this Exhibit, Sections
8(a) and 21 of this Lease shall govern the performance of the Work and
Landlord’s and Tenant’s respective rights and obligations regarding the
improvements installed pursuant thereto.

13. Landlord Work. Landlord agrees to perform the following work (the “Landlord
Work”), at Landlord’s sole cost and expense, prior to or in conjunction with the
Work:

 

  •   Landlord will repair the column footings in the break room and along the
West wall adjacent to the conference rooms. Assuming the wall stays in place,
Landlord is responsible to repair the cracking in the perimeter drywall evident
along the West and South exterior wall.

 

  •   Landlord will rework the caulk joint between the Building and the patio.

 

  •   Landlord shall repair any broken ceiling tiles or tiles damaged by water.

 

  •   As part of the Building shell, Landlord will repair where necessary any
window blinds and will replace any that are irreparable or are missing.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   D-6   



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
the parking areas associated therewith, and the appurtenances thereto:

l. Sidewalks, doorways, and similar areas shall not be obstructed nor shall
refuse, furniture, boxes or other items be placed therein by Tenant or its
officers, agents, servants, and employees, or used for any purpose other than
ingress and egress to and from the Premises, or for going from one part of the
Building to another part of the Building. Canvassing, soliciting and peddling in
the Building are prohibited.

2. Plumbing, fixtures and appliances shall be used only for purposes for which
constructed, and no unsuitable material shall be placed therein. Damage
resulting to any such fixtures or appliances or surrounding areas from misuse by
Tenant shall be repaired at the sole cost and expense of Tenant, and Landlord
shall not in any case be responsible therefor.

3. No signs, directories, posters, advertisements, or notices shall be painted
or affixed on or to any windows or doors, or in corridors or other parts of the
Building, except in such color, size and style, and in such places as shall be
first approved in writing by Landlord. Landlord shall have the right to remove
all unapproved signs without notice to Tenant, at the expense of Tenant.

4. Tenant shall not do, or permit anything to be done in or about the Building,
or bring or keep anything therein, that will in any way increase the rate of
fire or other insurance on the Building, or on property kept therein or
otherwise increase the possibility of fire or other casualty.

5. Landlord shall have the power to prescribe the weight and position of heavy
equipment or objects which may overstress any portion of the floor. All damage
done to the Building by the improper placing of such heavy items will be
repaired at the sole expense of Tenant.

6. Tenant shall notify the Landlord when safes or other heavy equipment are to
be taken in or out of the Building, and the moving shall be done after written
permission is obtained from Landlord on such conditions as Landlord shall
require. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any bulky materials, merchandise or materials
shall be restricted to such hours as Landlord shall designate. All such movement
shall be under the supervision of Landlord and in the manner agreed between
Tenant and Landlord by prearrangement before performance. Such prearrangement
initiated by Tenant will include determination by Landlord, and subject to its
decision and control, as to the time, method and routing of movement and as to
limitations for safety or other concerns which may prohibit any article,
equipment or any other item from being brought into the Building. Tenant is to
assume all risk as to damage to articles moved and injury to person or public
engaged or not engaged in such movement, including equipment, property and
personnel of Landlord and other tenants if damaged or injured as a result of
acts in connection with carrying out this service for Tenant from the time of
entering the property to completion of work; and Landlord shall not be

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   E-1   



--------------------------------------------------------------------------------

liable for acts of any person engaged in, or any damage or loss to any of said
property or persons resulting from any act in connection with such service
performed for Tenant.

7. All deliveries must be made during normal working hours. Tenant shall make
advance arrangements with Landlord to schedule move-ins or move-outs.

8. Tenant shall cooperate with Landlord’s employees in keeping the Premises neat
and clean.

9. Tenant shall not cause or permit any improper noises in the Building, or
allow any unpleasant odors to emanate from the Premises, or otherwise interfere,
injure or unreasonably annoy in any way other tenants, or persons having
business with them. Landlord shall have the right to prohibit smoking by
tenants, their guests and employees within the Building and/or the Project, and
to designate areas within the Building and/or Project as smoking areas, and
Tenant agrees to cause all of its employees, guests and invitees to comply with
Landlord’s requirements in this regard.

10. No animals or birds shall be brought into or kept in or about the Building
other than seeing eye dogs.

11. No machinery of any kind, other than ordinary office machines and standard
office kitchen equipment (i.e. microwaves and coffee machines) shall be operated
in, on or about the Premises without the prior written consent of Landlord, nor
shall Tenant use or keep in the Building any inflammable; or explosive fluid or
substance (including inflammable Christmas trees and ornaments), or any
illuminating materials. No space heaters or fans shall be operated in the
Building.

12. No bicycles, motorcycles or similar vehicles will be allowed in the
Building.

13. Except for hanging artwork, no nails, hooks, or screws shall be driven into
or inserted in any load bearing walls or structural elements of the Building,
except as approved by Building maintenance personnel.

14. Landlord has the right to evacuate the Building in the event of an emergency
or catastrophe.

15. Except for Tenant’s employees and customers for on-site consumption, no
other food and/or beverages shall be distributed from Tenant’s office without
the prior written approval of the Landlord.

16. No additional locks shall be placed upon any doors without the prior written
consent of Landlord. All necessary keys shall be furnished by Landlord, and the
same shall be surrendered upon termination of this Lease, and Tenant shall then
give Landlord or his agent an explanation of the combination of all locks on the
doors or vaults. Tenant shall initially be given two (2) keys to the Premises by
Landlord.

17. Tenant will not locate furnishings or cabinets adjacent to mechanical or
electrical access panels so as to prevent operating personnel from routine or
emergency access. Cost of

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   E-2   



--------------------------------------------------------------------------------

moving such furnishings for Landlord’s access will be paid by Tenant. The
lighting will remain the exclusive charge of the Building designated personnel.

18. Tenant shall comply with such reasonable non-discriminating parking rules
and regulations as may be posted and distributed from time to time.

19. No portion of the Building shall be used for the purpose of lodging rooms.

20. Prior written approval, which shall be at Landlord’s sole discretion, must
be obtained for installation of window shades, blinds, drapes, or any other
window treatment of any kind whatsoever, except that Landlord will provide
Building Standard window coverings for all suites in accordance with the Work
Letter. Landlord will control all internal lighting that may be visible from the
exterior of the Building and shall have the right to change any unapproved
lighting, at Tenant’s expense.

21. With respect to work being performed by Tenant in the Premises with the
approval of Landlord, Tenant will refer all contractors, contractor’s
representatives and installation technicians rendering any service to them to
Landlord for Landlord’s reasonable supervision, approval and control before the
performance of any contractual services. This provision shall apply to work
performed in the Building including, but not limited to, installation of
telephones, telegraph equipment, electrical devices and attachments, and any all
installation of every nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment and any other physical portion of the Building. All work in
or on the Building shall comply with any and all codes.

22. Should Tenant require telegraphic, telephonic, annunciator or other
communication service, Landlord will direct the electrician in writing where and
how wires are to be introduced and placed and none shall be introduced or placed
except as Landlord shall direct. At Landlord’s option Tenant shall remove all
such wires and cables at the expiration of the Lease Term at Tenant’s sole cost
and expense. Notwithstanding the foregoing, Tenant shall only be required to
remove cabling or wiring installed to serve the Premises if Tenant does not
remove the existing cabling and wiring which is located in the Premises on the
date of the Lease. Electric current shall not be used for power in excess of
standard office use or heating without Landlord’s prior written permission, such
permission not to be unreasonably withheld. Landlord shall have the reasonable
discretion as to which communication company or companies are permitted to enter
the Building and service tenants in the Building.

23. Landlord will not be responsible for money, jewelry or other personal
property lost or stolen in or from the Premises or public areas regardless of
whether such loss or theft occurs when the area is locked against entry or not.

24. Subject to the terms of the Lease, Landlord reserves the right to close or
limit access to the Building after Normal Business Hours, during emergencies,
and at such other times as Landlord may deem appropriate in connection with the
making of repairs to, operation or management of the Building.

25. Landlord reserves the right to rescind any of these rules, to grant
variances with respect to these rules for any tenant as Landlord may deem
appropriate with no requirement that

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   E-3   



--------------------------------------------------------------------------------

Landlord grant such a variance for Tenant or any other tenant so long as such
variance does not interfere with Tenant’s quiet enjoyment of the Premises, and
to make such other and further reasonable non-discriminatory rules and
regulations as in its reasonable judgment shall from time to time be needed for
the operation of the Building, which rules shall be binding upon all tenants
upon delivery to such tenants of notice thereof in writing; provided such rules
and regulations do not conflict with the terms and provisions of this Lease.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   E-4   



--------------------------------------------------------------------------------

EXHIBIT F

CONFIRMATION OF COMMENCEMENT DATE

            , 200_

 

                                   

 

Re: Lease Agreement (the “Lease”) dated             , 200__, between
            , a             (“Landlord”), and             , a             
(“Tenant”). Capitalized terms used herein but not defined shall be given the
meanings assigned to them in the Lease.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1. Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects except for the punchlist items described on Exhibit A
hereto (the “Punchlist Items”), and except for such Punchlist Items, Landlord
has fulfilled all of its duties under the Lease with respect to such initial
tenant improvements. Furthermore, Tenant acknowledges that the Premises are
suitable for the Permitted Use.

2. Commencement Date. The Initial Premises Commencement Date of the Lease is
            , 200__. The Must Take Space Commencement Date of the Lease is
            , 20__.

3. Expiration Date. The Term is scheduled to expire on the last day of the
                    full calendar month of the Term, which date is             ,
200    .

4. Contact Person. Tenant’s contact person in the Premises is:

 

                                   Attention:               Telephone:         
     Telecopy:            

5. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   F-1   



--------------------------------------------------------------------------------

defenses against Landlord arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant.

6. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Sincerely,

_______________________, a ______________ By:      Name:      Title:     

 

Agreed and accepted:

[TENANT’S SIGNATURE BLOCK],

a ______________________________________

By:      Name:      Title:     

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   F-2   



--------------------------------------------------------------------------------

EXHIBIT A

PUNCHLIST ITEMS

Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   F-3   



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TENANT ESTOPPEL CERTIFICATE

The undersigned is the Tenant under the Lease (defined below) between
            , a             , as Landlord, and the undersigned as Tenant, for
the Premises on the              floor(s) of the building located at
            ,             and commonly known as             , and hereby
certifies as follows:

1. The Lease consists of the original Lease Agreement dated as of             ,
200            between Tenant and Landlord [‘s predecessor-in-interest] and the
following amendments or modifications thereto (if none, please state
“none”):                                                

                                                                  .

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

2. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.

3. The Term commenced on                     , 200__, and the Term expires,
excluding any renewal options, on                     , 200__, and Tenant has no
option to purchase all or any part of the Premises or the Building or, except as
expressly set forth in the Lease, any option to terminate or cancel the Lease.

4. Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state “none”):                                     
                                        
                                        
                                        
                                        
                                             

                                                                  .

5. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
            . The current monthly installment of Base Rent is $            .

6. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and to Tenant’s actual knowledge
Landlord is not in default thereunder. In addition, Tenant has not delivered any
notice to Landlord regarding a default by Landlord thereunder.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   G-1   



--------------------------------------------------------------------------------

7. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord and no event has occurred and no condition exists, which,
with the giving of notice or the passage of time, or both, will constitute a
default under the Lease.

8. No rental has been paid more than 30 days in advance and no security deposit
has been delivered to Landlord except as provided in the Lease.

9. If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

10. There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.

11. Other than as approved by Landlord in writing and used in compliance with
all applicable laws and incidental to the ordinary course of the use of the
Premises, the undersigned has not used or stored any hazardous substances in the
Premises.

12. All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

Executed as of             , 200_.

 

TENANT: _________________________________

a ________________________________________

By:     

Name:

    

Title:

    

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   G-2   



--------------------------------------------------------------------------------

EXHIBIT H

PARKING AGREEMENT

1. Parking Spaces. During the Lease Term, Tenant shall be entitled to use the
parking spaces designated in Section 7(c) of the Lease.

2. Rules and Regulations. Use of the parking facilities shall be subject to such
commercially reasonable non-discriminatory rules and regulations as may be
established from time to time by Landlord. The following rules and regulations
are in effect until notice is given to Tenant of any change:

 

  (a) Cars must be parked entirely within the painted stall lines.

 

  (b) All directional signs and arrows must be observed.

 

  (c) The speed limit shall be five (5) miles per hour.

 

  (d) Parking is prohibited in areas not striped for parking, aisles, areas
where “no parking” signs are posted, in cross hatched areas and in such other
areas as may be reasonably designated by Landlord or Landlord’s agent(s)
including, but not limited to, areas designated as “Visitor Parking” or reserved
spaces not rented under this Agreement.

 

  (e) Every parker is required to park and lock his or her own car. All
responsibility for damage to cars or persons or loss of personal possessions is
assumed by the parker.

 

  (f) Spaces which are designated for small, intermediate or full-sized cars
shall be so used. No intermediate or full-sized cars shall be parked in parking
spaces limited to compact cars.

3. No Liability of Landlord. Tenant acknowledges that it will be entitled to the
use of a parking space or spaces only, and that Landlord shall have no liability
for any damage or loss to Tenant’s motor vehicle, or any vehicle parked in any
parking space herein rented pursuant to authorization from Tenant or to any
contents in any such vehicle, caused by the elements, third parties, traffic
accident or collision in the parking facility, or any other agency or cause.
Landlord shall not be responsible for security of the parking facilities or for
policing or directing traffic other than normal and usual signs and traffic lane
markings. Under no circumstances shall Landlord be construed to be a bailee of
any vehicle or contents thereof.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   H-1   



--------------------------------------------------------------------------------

EXHIBIT I

RENEWAL OPTION

Subject to the provisions of this Exhibit I, Tenant may renew this Lease
(“Renewal Option”) for one (1) additional period of five (5) years, by
delivering written notice of the exercise thereof to Landlord not earlier than
twelve (12) months nor later than nine (9) months before the expiration of the
Term. The Base Rent payable for each month during such extended Term shall be
the prevailing rental rate at the commencement of such extended Term, determined
as provided for below (the “Prevailing Rental Rate”). If Tenant timely renews
the Lease, then, on or before the commencement date of the extended Term,
Landlord and Tenant shall execute an amendment to this Lease extending the Term
on the same terms provided in this Lease, except as follows:

(a) Base Rent shall be adjusted to the Prevailing Rental Rate;

(b) Tenant shall have no further renewal option unless expressly granted by
Landlord in writing; and

(c) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements, unless
expressly granted by Landlord in writing.

Tenant’s rights under this Exhibit shall terminate if: (1) this Lease or
Tenant’s right to possession of the Premises is terminated; (2) Tenant assigns
any of its interest in this Lease to any party other than a Permitted
Transferee; or (3) Tenant fails to timely exercise its option under this
Exhibit, time being of the essence with respect to Tenant’s exercise thereof; or
(4) Landlord reasonably believes that Tenant will not be able to perform under
the Lease because of Tenant’s financial condition; or (5) there are two (2) or
more monetary Events of Default during the final twelve (12) months before the
expiration of the Term (in which event any exercised option shall be null and
void).

As used in this Lease, the term “Prevailing Rental Rate” shall mean the then
prevailing monthly rental rate per square foot of space comparable in use, area
and location to the space for which the Prevailing Rental Rate is being
determined and being leased for a duration comparable for which such space is
leased for periods commencing on or about the commencement of the term of such
space. The Prevailing Rental Rate shall be determined by taking into
consideration comparable fact situations during the prior 12-month period or any
more recent relevant period in comparable buildings in Centreport, submarket of
Dallas/Ft. Worth, Texas. Landlord shall notify Tenant of Landlord’s
determination of the Prevailing Rental Rate within fifteen (15) days after
receipt of Tenant’s Renewal Option election notice. If Tenant agrees with
Landlord’s determination of the Prevailing Rental Rate, then, such determination
by Landlord shall constitute the Prevailing Rental Rate. If Tenant disagrees
with Landlord’s determination of the Prevailing Rental Rate, Tenant shall notify
Landlord of Tenant’s disagreement within fifteen (15) days after Tenant’s
receipt of Landlord’s notice of its determination of the Prevailing Rental Rate.
If Tenant so notifies Landlord, that Landlord’s determination of the Prevailing
Rental Rate

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   I-1   



--------------------------------------------------------------------------------

is not acceptable to Tenant, Landlord and Tenant shall, during the fifteen
(15) day period after Tenant’s notice, attempt to agree on the Prevailing Rental
Rate. If Landlord and Tenant are unable to agree, then the Prevailing Rental
Rate shall be determined as provided below: Landlord and Tenant shall each
select an expert (as hereinafter described) within fifteen (15) days after the
expiration of the aforementioned fifteen (15) day period. Such expert shall be
independent and experienced in leasing similar-class space in the Centreport
submarket of Dallas/Ft. Worth, Texas, and shall be instructed to form their
opinions based on the criteria specified above. Both experts so selected shall
within ten (10) days after their selection, select a third (3rd) expert who
shall also meet the same qualifications. The three (3) experts so selected shall
within fifteen (15) days after the selection of the third (3rd) expert each
independently formulate their opinion of the Prevailing Rental Rate for the
space and period in question. The three (3) opinions shall then be averaged and
such average shall be the Prevailing Rental Rate; provided, however, that if any
experts opinion is more than five percent (5%) greater or less than the middle
opinion, then such greater or lesser opinion (or both if each is more a variance
from the middle opinion than five percent (5%)), shall be disregarded and the
remaining number of opinions shall be added together with the sum thereof
divided by the remaining number of opinions and the quotient thereof shall be
the Prevailing Rental Rate. The determination of the Prevailing Rental Rate by
the three (3) experts (or such lesser number of experts as may be applicable in
accordance with the above provisions) shall be binding upon Landlord and Tenant.
Landlord and Tenant shall each pay for the services of its expert and shall
share equally in the cost of the third expert.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   I-2   



--------------------------------------------------------------------------------

EXHIBIT J

RIGHT OF FIRST REFUSAL

Landlord shall provide, and hereby grants, to Tenant, a right of first refusal
with respect to the approximately 15,000 rentable square foot space located at
the southernmost section of the building located at 14760 Trinity Blvd. (the
“Adjacent Building”) as identified on Exhibit J-1 hereof (subject to the
substitution right set forth below, the “Refusal Space”), on the following terms
and conditions, so long as there does not exist an Event of Default hereunder at
the time Landlord delivers Landlord’s Notice of Terms (as defined below):

(i) At such time as Landlord receives a third party proposal or offer for
leasing the Refusal Space which Landlord is willing to accept, Landlord shall
provide Tenant a written notice (“Landlord’s Notice of Terms”) describing the
financial terms and conditions of the proposed lease between Landlord and the
prospective tenant. Landlord shall have the right to have multiple bona fide
proposals or offers outstanding at any one time, so long as Landlord delivers a
Landlord’s Notice of Terms with respect to each such bona fide proposal or
offer. If Landlord receives a proposal or offer which includes space in excess
of the Refusal Space, then Landlord shall have the right upon written notice to
Tenant to substitute for the Refusal Space identified on Exhibit J-1 other space
within the building located at 14760 Trinity Blvd. containing 15,000 rentable
square feet of contiguous space, provided such alternate Refusal Space is
available for lease at the time of such substitution. In the event no such
alternative space is available, Tenant shall have the right to lease only the
Refusal Space itself as opposed to the full space subject to the third party
proposal or offer.

(ii) The deadline for Tenant to exercise its right to lease the Refusal Space
(the “Exercise Deadline”) shall be five (5) Business Days from the receipt of
Landlord’s Notice of Terms. If Tenant fails to timely provide written notice of
exercise to Landlord prior to the Exercise Deadline (time being of the essence
in giving such notice), or provides notice that it does not wish to lease the
Refusal Space, then Landlord shall have the right to lease the Refusal Space to
the subject prospective bona fide tenant or an affiliate of such prospective
bona fide tenant at any time within one hundred eighty (180) days following the
date of Landlord’s Notice of Terms on substantially the same terms and
conditions contained in Landlord’s Notice of Terms.

(iii) If Landlord does not enter into a new lease for the Refusal Space with
such prospective bona fide tenant or an affiliate of such prospective bona fide
tenant within such one hundred eighty (180) day period or if the terms are
modified so that they are not substantially the same terms and conditions
contained in Landlord’s Notice of Terms, Landlord must again provide Tenant a
Landlord’s Notice of Terms and Tenant shall have the right set forth hereinabove
prior to Landlord being entitled to lease all or a portion of such Refusal
Space. For purposes of this subsection (iii), any lease entered into with the
subject prospective bona fide tenant or an affiliate of such prospective bona
fide tenant shall be deemed to contain substantially the same terms and
conditions as those contained in Landlord’s Notice of Terms if the Effective
Rental Rate in such lease entered into with a third party is not less than 90%
of the Effective Rental Rate per

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   J-1   



--------------------------------------------------------------------------------

Landlord’s Notice of Terms. As used herein, the term “Effective Rental Rate”
shall mean the dollar amount per square foot computed as follows: (i) total Base
Rent over the term described in the proposal or offer, (ii) less the amount of
any tenant improvement allowance or the cost of any tenant improvements to be
installed by Landlord, (iii) less the amount of any free rent, moving expenses,
lease assumption payments and other concessions to be provided by Landlord,
(iv) divided by the number of years in the term, and (v) further divided by the
number of square feet in the premises in question.

(iv) If Tenant timely exercises this right of first refusal, Landlord and Tenant
shall enter into an amendment to this Lease within twenty (20) days after Tenant
exercises its right with respect to the Refusal Space, containing terms and
conditions identical to those specified in Landlord’s Notice of Terms except as
follows:

(a) If Landlord’s Notice of Terms provides for a Refusal Space Term of more than
seven (7) years, then Tenant may elect to either: (i) lease the Refusal Space
for the number of years set forth in Landlord’s Notice of Terms; or (ii) lease
the Refusal Space for a term of not less than seven (7) years. If the Refusal
Space Term set forth in Landlord’s Notice of Terms (as may be modified in
accordance with the foregoing sentence) is longer than the remaining Term on the
existing Premises, then Tenant shall have the right to either: (i) extend the
Term of the Lease for the existing Premises to be coterminous with the Term of
the Refusal Space; or (ii) not extend the Term of the Lease for the existing
Premises such that there are different Lease termination dates for the existing
Premises and the Refusal Space. If the Term of the Refusal Space set forth in
Landlord’s Notice of Terms (as may be modified as set forth above) is shorter
than the remaining Term on the existing Premises, then Tenant shall have the
right to either: (i) take the Refusal Space for the Term set forth in Landlord’s
Notice of Terms; or (ii) extend the Term of the Refusal Space to be coterminous
with the Term of the Lease for the existing Premises. If Tenant extends the term
of the Lease for the existing Premises in accordance with any of the foregoing
provisions, the Base Rent for the existing Premises for such extended term shall
be the Prevailing Rental Rate determined in accordance with the procedures as
set forth in Exhibit I.

(b) If the Term of the Lease with respect to the Refusal Space is less than the
term set forth in Landlord’s Notice of Terms, then any tenant improvement
allowance set forth in Landlord’s Notice of Terms shall be reduced on a pro rata
basis (for example, if the term set forth in Landlord’s Notice of Terms is ten
(10) years and the Term of the Lease with respect to the Refusal Space is five
(5) years, and the improvement allowance set forth in Landlord’s Notice of Terms
is $10.00/rsf, then the improvement allowance for the Refusal Space shall be
$5.00/rsf).

(c) The rentable square footage of the Premises shall be revised to include the
rentable square footage contained in the Refusal Space, and Additional Rent,
Taxes, Insurance, Tenant’s Proportionate Share, and any other matters affected
by the rentable square footage of the Premises shall be adjusted accordingly.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   J-2   



--------------------------------------------------------------------------------

Tenant’s rights under this Exhibit shall terminate if: (a) this Lease or
Tenant’s right to possession of the Premises is terminated; (b) Tenant assigns
any of its interest in this Lease to a party other than a Permitted Transferee
or sublets any portion of the Premises in excess of 5,000 square feet to a party
other than a Permitted Transferee; or (c) fee title to 14760 Trinity Blvd. has
been transferred and is no longer held by Landlord or its affiliate (however, as
a matter of clarification, it is acknowledged and agreed that under
circumstances where the title to the Building and the title to 14760 Trinity
Blvd. are transferred to the same or affiliated parties, the Tenant’s rights
under this Exhibit shall continue to remain an effect).

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   J-3   



--------------------------------------------------------------------------------

EXHIBIT J-1

REFUSAL SPACE

LOGO [g21769img_3.jpg]

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   J-1-1   



--------------------------------------------------------------------------------

EXHIBIT K

TERMINATION OPTION

Tenant shall have the option to terminate this Lease effective as of the last
day of the ninetieth (90th) month of the Lease Term (the “Termination Date”),
provided Tenant gives written notice thereof to Landlord not less than twelve
(12) months prior to the Termination Date (the “Termination Notice”) and
provided Tenant is not in default under the Lease at the time of the giving of
such notice. Additionally, Tenant’s right to terminate hereunder is conditioned
upon the payment in full by Tenant, within thirty (30) days of the date Tenant
delivers notice to Landlord that it is exercising its termination right
hereunder, of the unamortized cost of the Construction Allowance and all leasing
commissions paid in connection with this Lease (using an interest rate of 9% per
annum and an amortization period of one hundred twenty-six (126) months)
(collectively, the “Termination Payment”). Landlord shall advise Tenant of
Landlord’s calculation of the amount of the subject Termination Payment within
ten (10) days following its receipt of the subject Termination Notice. After
Landlord’s receipt of the Termination Payment, and so long as Tenant has
surrendered the Premises in the condition required under this Lease, neither
party shall have any rights, liabilities or obligations under this Lease for the
period accruing after the Termination Date, except those which, by the
provisions of this Lease, expressly survive the termination of this Lease. If
Tenant fails to timely give the Termination Notice or to timely pay the
Termination Payment and fails to pay all rent accruing from the time of
notification of Termination through the ninetieth (90th) month as and when due,
time being of the essence in connection with such notice and payment, then the
termination right under this Exhibit K shall be null and void.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   K-1   



--------------------------------------------------------------------------------

EXHIBIT L

ROOFTOP RIGHTS

During the Term of this Lease, Tenant shall have the right to install, maintain
and operate a microwave, satellite, or other communication antenna
(collectively, the “Equipment”) on the roof of the Building at no additional
rent to Tenant, subject to the following terms and conditions:

 

a. Tenant shall provide Landlord such information as Landlord shall reasonably
request regarding the Equipment, including plans and specifications of the
Equipment and the proposed installation and placement of the Equipment. The
Equipment and the proposed installation and placement shall be subject to
Landlord’s approval, not to be unreasonably withheld, and in no event shall the
Equipment or the installation thereof require any structural reinforcement of
the Building or the roof, interfere with Building systems, or interfere with
other antennas or communications equipment or other equipment or structures now
located on the roof of the Building.

 

b. If Landlord approves the information set forth in (a) above, Landlord shall
provide Tenant with written notice of its consent to the installation. If
Landlord disapproves of any of the information set forth in (a) above, it shall
describe with particularity those matters requiring adjustment. In the event of
such disapproval, Tenant shall resubmit the information set forth in (a) above
which has been modified to satisfy Landlord’s reasonable objections.

 

c. The Equipment shall be installed by a contractor approved in advance by
Landlord, such approval not to be unreasonably withheld, which contractor will
obtain such commercially reasonable insurance as may be required by Landlord.
Failure of the contractor to obtain and maintain such insurance shall be a
default under this Lease. Landlord shall have the right to inspect the
installation and any maintenance of the Equipment.

 

d. If the installation of the Equipment damages the roof or any other portion of
the Building in any manner, Tenant shall be responsible for repairing such
damage at its cost and expense. Tenant hereby indemnifies, defends and holds
Landlord harmless from any loss, damage, liability or cause of action resulting
from Tenant’s installation, maintenance and operation of the Equipment.

 

e. The installation, maintenance and operation of the Equipment shall be
pursuant to all of the terms and conditions of this Lease, as amended hereby.
Tenant shall obtain and maintain any additional insurance that Landlord may
reasonably require with respect to the installation and operation of the
Equipment and furnish Landlord with copies of such insurance policies.

 

f.

Any additional electrical usage required by the installation, maintenance or
operation of the Equipment shall be paid by Tenant on demand. Landlord shall
have the right at Tenant’s expense to install a separate meter to measure such
electrical usage. Landlord

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   L-1   



--------------------------------------------------------------------------------

 

shall have the right to cause Tenant to relocate the Equipment if required by
applicable law. Landlord shall have the right to perform maintenance and repairs
on the roof and shall use reasonable efforts to avoid disrupting Tenant’s
operation of the Equipment. In the event Landlord causes damage to the Equipment
as a result of its performing maintenance and/or repairs on the roof, Landlord
shall promptly cause the Equipment to be repaired at its expense.

 

g. Tenant shall be responsible for compliance of the Equipment with all
applicable laws and ordinances, including regulations of the Federal
Communication Commission, zoning laws, rerecorded restrictions affecting the
Building and Building insurance requirements. Tenant acknowledges that Landlord
has made no representations or warranties to Tenant that the Equipment is
permitted under applicable zoning ordinances. Tenant shall furnish evidence to
Landlord of the compliance of the Equipment with the applicable zoning
ordinances prior to and following installation. Landlord shall cooperate with
Tenant in obtaining all necessary permits to operate the Equipment, at no cost
to Landlord.

 

h. At the expiration or earlier termination of this Lease, Tenant shall remove
the Equipment at its expense and repair the roof in a manner reasonably
satisfactory to Landlord. If at any other time Tenant desires to remove the
Equipment from the roof, Tenant shall hire a contractor approved in advance in
writing by Landlord to remove the Equipment, such approval not to be
unreasonably withheld. Tenant shall be responsible for repairing the roof and
for all damages that may occur to the Building or property of other tenants due
to such removal, at its own cost and expense, and hereby indemnifies Landlord
for the same.

 

i. Tenant shall have access to the roof twenty-four (24) hours a day, subject to
such reasonable security procedures as may be required by Landlord. Use of the
roof shall be at Tenant’s sole risk, and Landlord shall not be responsible for
injury to Tenant, its employees, agents or contractors in connection with such
usage.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   L-2   



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF LETTER OF CREDIT

Irrevocable Standby Letter of Credit No.             

 

Place and Date of Issue:    Date and Place of Expiry: [city, state],__________,
20___    _________, 20___ in [city, state] Applicant:    Advising Bank:    Not
Applicable _________________________    _________________________   
_________________________    Beneficiary:    Amounts: USD
______________________________________ [insert landlord information]   
(______________ Thousand and no/100) _________________________   
_________________________    _________________________   

Gentlemen:

We hereby establish our Irrevocable Letter of Credit in your favor available by
Beneficiary’s sight drafts drawn on
                                      accompanied by the original of this Letter
of Credit and the following document:

Written statement executed by any officer of the named Beneficiary, that (i) an
Event of Default by Tenant exists under that certain                      Lease
between Tenant and                     , dated             , 20         (as
amended to date, the “Lease”), and (ii) such default exists beyond any
applicable cure period provided in the Lease for such default, if any.

Special Conditions:

Draft must be marked: “Drawn under                                         
          Letter of Credit No.                     .”

We hereby engage with you that all drafts drawn under and in compliance with all
the terms and conditions of this Letter of Credit will be duly honored if drawn
and presented for payment between the hours of 8:00 am and 4:00 pm Monday
through Friday on a day when                                         
                                                   is open for business at
[address, city, state] on or before the expiration of this Letter of Credit.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   M-1   



--------------------------------------------------------------------------------

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revisions), International Chamber of Commerce
Publication 500, as the same may be revised from time to time.

(Name of Bank and signature of officer)

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc. M-2

     

DAL:566415.8

     



--------------------------------------------------------------------------------

EXHIBIT N

JANITORIAL SPECIFICATIONS

 

A.     LOBBY

  

Empty all waste receptacles

   Daily

Empty and damp wipe ashtrays; clean cigarette urns, smooth sand and replace as
necessary

   Daily

Dust all horizontal surfaces

   Daily

Dust all furniture, fixtures, equipment and accessories

   Daily

Clean and polish all drinking fountains

   Daily

Dust and wipe all telephones including ear and mouth piece

   Daily

Vacuum walk-off mats

   Daily

Fully vacuum all carpets from wall to wall

   Daily

Dust mop all hard surface floors with treated dust mop

   Daily

Dust all low and high reach areas

   Weekly

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains

   Weekly

Spot clean carpeting

   Weekly

Clean and oil all wood doors, on both sides, and wipe away excess oil

   Monthly

B.     TENANT AREAS

  

Vacuum carpeted floors

   Daily

Spot clean carpet

   Daily

Empty all waste receptacles and remove trash to designated area

   Daily

Dust and wipe all telephones including ear and mouth piece

   Daily

Dust and spot clean all furniture, fixtures, equipment and accessories

   Daily

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains

   Daily

Spot clean all partition glass

   Daily

Dust high and low areas (e.g. pictures, clocks, partition tops, etc.)

   Weekly

Damp wipe furniture and lint brush fabric furniture

   Quarterly

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   N-1   



--------------------------------------------------------------------------------

Dust all venetian blinds

   Quarterly

Clean and oil all wood doors, on both sides, and wipe away excess oil

   Quarterly

C.     TENANT AREA TILE FLOORS

  

Dust mop

   Daily

Damp mop entire area

   Daily

Spray buff floors

   Weekly

Machine scrub and apply two coats of floor finish

   .Quarterly

Strip and refinish floors

   Annually

D.     EXECUTIVE OFFICE AREAS

  

Vacuum carpeted floors wall-to-wall, spot clean and edge. All plush carpet to be
pattern vacuumed

   Daily

Empty all waste receptacles and remove trash to designated area

   Daily

Dust and spot clean all furniture, fixtures, equipment and accessories

   Daily

Dust high and low areas (e.g., pictures, clocks, partition tops, etc.)

   Daily

Spot clean all horizontal and vertical surfaces removing fingerprints, smudges
and stains

   Daily

Spot clean all partition glass

   Daily

Damp wipe all non-wood furniture and lint brush fabric furniture

   Weekly

Polish all wood furniture and conference tables using approved polish

   Weekly

Dust and wipe all telephones including ear and mouth piece

   Daily

Dust all Venetian blinds

   Monthly

Clean and oil all wood doors, on both sides, and wipe away excess oil

   Monthly

E.     EXECUTIVE AREA TILE FLOORS

  

Dust mop

   Daily

Damp mop entire area

   Daily

Spray buff floors

   Weekly

Machine scrub and apply two coats of floor finish

   Monthly

Strip and refinish floors

   Annually

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   N-2   



--------------------------------------------------------------------------------

F.     RESTROOMS

  

Refill all dispensers, empty trash, clean and sanitize all restroom fixtures,
wipe all counters, clean mirrors, wipe chrome spot wipe partitions, sweep and
damp mop floors using a germicidal cleaner

   Daily

Wash all restroom partitions on both sides

   Weekly

Machine scrub all restroom floors using germicidal detergent

   Monthly

Dust and clean all return air vents

   Monthly

Hard Floors-

  

-Dust and spot mop

   Daily

-Spray Buff

   Weekly

-Machine scrub & apply two coats of wax

   Monthly

-Strip & Refinish

   Quarterly

Wash walls

   Quarterly

G.     ELEVATOR CARS (IF APPLICABLE)

   Quarterly

Clean and polish elevator bright work

   Daily

Detail clean threshold plates removing all visible so 1

   Daily

Hard Floors-

  

-Dust and spot mop

   Daily

-Spray Buff

   Weekly

-Machine scrub & apply two coats of wax

   Monthly

-Strip & Refinish

   Quarterly

Completely clean and vacuum carpeted elevator

   Daily

Dust ceiling light lenses

   Daily

Hot water extract carpeting

   Quarterly

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   N-3   



--------------------------------------------------------------------------------

H.     BREAK/LUNCH ROOMS/ COFFEE STATIONS

  

Empty all waste receptacles and remove trash to designated area

   Daily

Empty and damp wipe ashtrays

   Daily

Clean and wipe sinks and counters

   Daily

Vacuum carpeted floors, spot clean and edge

   Daily

Dust mop all hard surface floors with treated dust mop

   Daily

Damp mop entire area

   Daily

Spray buff hard surface floors

   Weekly

Dust high and low areas (pictures, clocks, partition tops etc.)

   Weekly

Damp wipe all chairs

   Weekly

Machine scrub hard surface floors and apply one coat of finish, allow to dry.
then buff

   Monthly

Dust all venetian blinds

   Quarterly

Strip hard surface floor and recoat with three coats of floor finish

   Quarterly

I.      COMPUTER ROOMS

  

Empty all waste receptacles and remove trash to designated area

   Daily

Dust mop all hard surface floors with treated dust mop

   Daily

Dust high and low areas (e.g., pictures, clocks, partition tops, etc.)

   Weekly

Remove all marks from raised floor tiles

   Monthly

J.      STAIRWELLS (IF APPLICABLE)

  

Pick up all obvious litter, including cigarette butts

   Daily

Dust mop stairs, dust railings, ledges and spot clear

   Weekly

Damp mop stairs, dust railings, ledges and spot clear

   Monthly

Dust all pipes, lights, and signage

   Quarterly

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   N-4   



--------------------------------------------------------------------------------

K.     ENTRANCES

  

Empty and damp wipe ashtrays: clean cigarette urns, smooth sand

   Daily

Dust all horizontal surfaces

   Daily

Dust all furniture fixtures equipment and accessories

   . Daily

Vacuum walk-off mats

   Daily

Dust mop all hard surface floors with treated dust mop

   Daily

Spot mop entire area

   Daily

Clean and polish bright metal work

   Daily

Clean both sides of glass doors

   Daily

Clean revolving door glass and side glass, wipe metal framing clean

   Daily

Detail clean threshold plates removing all visible soil

   Weekly

L.     EXTERIOR ENTRANCES AND WALKS

  

Police area and remove all litter, cigarette butts, etc

   Daily

Sweep walkways, curbs, and plaza

   Weekly

M.    JANITOR CLOSETS

  

Clean and arrange all equipment in janitor closet each night; empty vacuum
cleaner bags, check belts; sweep and spot mop floor

   Daily

N.     NOTES ON SPECIFICATIONS

  

•      “Daily” tasks are those performed 5 days per week.

  

•      “Horizontal surfaces” are those above 2 ft. and below 6 ft. of the floor.

  

•      Only washable walls are to be spot cleaned.

  

•      MSDS sheets will be kept on site and available for review upon request.

  

•      The cleaning supervisor will report any tenants or others who may have
interfered with the crew’s ability to perform the above tasks by working late.

  

•      Carpet extraction, and special floor work done outside of the agreed
schedule, is done at an additional charge.

  

•      Quality control inspections are to be performed on an agreed upon
schedule, but not less than monthly.

  

•      Any reported deficiency in the performance of these specifications will
be corrected within 24 hours.

  

•      A weekly Janitorial inspection must be conducted with the Property
Manager.

  

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   N-5   



--------------------------------------------------------------------------------

EXHIBIT O

UPS/GENERATOR

During the term of this Lease, Tenant shall have the right to install, maintain
and operate a UPS System and back-up generator (the “Generator”) in the Premises
in a location mutually agreeable to Landlord and Tenant at no additional rent,
subject to the following terms and conditions:

 

  a) Tenant shall provide Landlord such information as Landlord shall request
regarding the Generator, including plans and specifications of the Generator and
the proposed installation and placement of the Generator. The Generator and the
proposed installation and placement shall be subject to Landlord’s approval, not
to be unreasonably withheld. Landlord reserves the right to require secondary
containment or other Hazardous Materials protections in connection with the
installation and use of the Generator.

 

  b) Unless installed as part of the Initial Work under Exhibit D, the Generator
shall be installed by a contractor approved in advance by Landlord, such
approval not to be unreasonably withheld, which contractor will obtain such
insurance as may be reasonably required by Landlord. Failure of the contractor
to obtain and maintain such insurance shall be a default under this Lease.
Landlord shall have the right to inspect the installation and any maintenance of
the Generator. The installation, maintenance and use of the Generator shall be
subject to Section 25 of the Lease, including without limitation the
indemnification provisions of the Lease. Tenant’s insurance policies shall be
endorsed as necessary to include the use and operation of the Generator, and
Tenant shall reimburse Landlord for any additional insurance coverage required
by its insurer or lender in connection with such Generator.

 

  c) Any additional utility usage required by the installation, maintenance or
operation of the Generator shall be paid by Tenant. Landlord shall have the
right to cause Tenant to relocate the Generator in the event that in Landlord’s
reasonable determination the operation of such Generator interferes with the
Building, if necessary in connection with any repairs, or if required by
applicable law. Landlord shall reimburse Tenant for the reasonable out-of-pocket
costs incurred in connection with such relocation. Landlord shall have the right
to perform maintenance and repairs on the area upon which the Generator is
located and shall use reasonable efforts to avoid disrupting Tenant’s operation
of the Generator, provided that Landlord shall not be responsible for the cost
of any repairs to the Generator.

 

  d) Tenant shall be responsible for compliance of the Generator with all
applicable laws and ordinances, including regulations of the Environmental
Protection Agency, zoning laws, and Building insurance requirements. Tenant
acknowledges that Landlord has made no representations or warranties to Tenant
that the Generator is permitted under applicable zoning ordinances.

 

  e)

At the expiration or earlier termination of this Lease, unless Landlord elects
to retain the Generator, Tenant shall remove the Generator at its expense and
repair the area upon

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   0-1   



--------------------------------------------------------------------------------

 

which it was located in a manner reasonably satisfactory to Landlord. If Tenant
fails to timely remove same, Landlord may do so at Tenant’s cost. At any time
during the Term of the Lease or at expiration of the Lease, provided Landlord
has a reasonable suspicion that Hazardous Materials contamination may have been
caused by the Generator, Landlord shall have the right to have an environmental
report prepared at Tenant’s cost to determine any Hazardous Materials
contamination that may have been caused by such Generator.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   0-2   



--------------------------------------------------------------------------------

EXHIBIT P

RESTRICTION ON BUILDING

Landlord acknowledges and agrees that throughout the Term, as may be extended
under the terms of this Lease, Landlord shall not lease space in the Adjacent
Building (as defined in Exhibit J) to the following companies: Micros, Squirrel,
or Positouch.

The restriction described above shall apply only as long as all of the following
conditions exist: (i) Landlord owns fee title to the Adjacent Building; and
(ii) Tenant is occupying the Premises for purposes of operating its business.

 

OFFICE LEASE AGREEMENT

CentrePort/Radiant Systems, Inc.

   P-1   